Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 1 of 79 PageID #: 142



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 IN RE ROCKWELL MEDICAL, INC.                  Lead Case No. 1:19-cv-02373-ARR-RER
 STOCKHOLDER DERIVATIVE
 LITIGATION                                    (Consolidated with No. 1:19-cv-02774-
                                               ARR-RER)

 This Document Relates To:                     VERIFIED CONSOLIDATED
                                               STOCKHOLDER DERIVATIVE
 ALL ACTIONS.                                  COMPLAINT FOR VIOLATION OF
                                               SECURITIES LAW, BREACH OF
                                               FIDUCIARY DUTY, WASTE OF
                                               CORPORATE ASSETS, AND UNJUST
                                               ENRICHMENT


                                               DEMAND FOR JURY TRIAL

        Plaintiffs, by their attorneys, submit this Verified Stockholder Derivative Consolidated

 Complaint for Violation of Securities Law, Breach of Fiduciary Duty, Waste of Corporate

 Assets, and Unjust Enrichment. Plaintiffs allege the following on information and belief, except

 as to the allegations specifically pertaining to plaintiffs which are based on personal knowledge.

 This complaint is also based on the investigation of plaintiffs' counsel, which included, among

 other things, a review of public filings with the U.S. Securities and Exchange Commission

 ("SEC") and a review of news reports, press releases, and other publicly available sources.

                         NATURE AND SUMMARY OF THE ACTION

        1.      This is a stockholder derivative action brought by plaintiffs on behalf of nominal

 defendant Rockwell Medical, Inc. ("Rockwell" or the "Company") against certain of its officers

 and directors for violation of securities law, breach of fiduciary duty, waste of corporate assets,

 and unjust enrichment.     These wrongs resulted to hundreds of millions dollars in damages to

 Rockwell's reputation, goodwill, and standing in the business community.         Moreover, these

 actions have exposed Rockwell to hundreds of millions of dollars in potential liability for

 violations of state and federal law.



                                                -1-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 2 of 79 PageID #: 143



        2.     Rockwell is a specialty pharmaceutical company that targets end-stage renal and

 chronic kidney diseases.    The Company's principal product is a proprietary drug known as

 Triferic®. Triferic is an iron maintenance drug with therapeutic qualities that replaces the iron

 lost by patients during hemodialysis—the most common type of dialysis treatment.

        3.     The Company's founder, defendant Robert L. Chioini ("Chioini"), has controlled

 Rockwell for most of its history.       Until his termination in 2018, defendant Chioini was

 Rockwell's President and Chief Executive Officer ("CEO") and served as a director on the

 Company's Board of Directors (the "Board").       Defendant Chioini designed Rockwell so that

 critical information was often only known by him.      By defendant Chioini's design, the Board

 exercised minimal to no oversight, and the Company had ineffective controls on disclosures.

 Defendant Chioini further cemented his power by appointing officers and directors who would

 be loyal to him rather than the Company.         Defendant Chioini's loyal appointees included

 defendant Thomas E. Klema ("Klema"), Rockwell's former Chief Financial Officer ("CFO"), as

 well as former directors defendants Patrick J. Bagley ("Bagley") and Ronald D. Boyd ("Boyd")

 (collectively, "Chioini & His Loyalists").   In short, Chioini & His Loyalists breached their

 fiduciary duties and mismanaged Rockwell.

        4.     Beginning in early 2016, a stockholder group led by defendant Mark H. Ravich

 ("Ravich"), David S. Richmond ("Richmond"), and outside investment advisor Richmond

 Brothers, Inc. ("Richmond Brothers"), fought to overtake Rockwell. These stockholders began

 to request changes by sending defendant Chioini e-mails, which went largely unanswered.

 Eventually, this stockholder group initiated a proxy fight on or around February 2017, seeking to

 have their nominees added to Rockwell's Board.        Defendant Chioini responded by filing a




                                               -2-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 3 of 79 PageID #: 144



 lawsuit on behalf of Rockwell on March 8, 2017, alleging that this stockholder group failed to

 make certain required disclosures and misstated other filings with the SEC.

        5.      The litigation eventually concluded over a year later on March 7, 2018, when the

 parties signed the second of two settlement agreements. As a consequence of the proxy fight and

 these settlement agreements, defendants Ravich, Lisa N. Colleran ("Colleran"), John G. Cooper

 ("Cooper"), Robin L. Smith ("Smith"), and Benjamin Wolin ("Wolin") (collectively, the

 "Dissident Directors") joined Rockwell's Board. Since then, Rockwell's Board has been plagued

 by infighting between two groups, with Chioini & His Loyalists on one side, and the Dissident

 Directors on the other.

        6.      Shortly after joining the Board, the Dissident Directors concluded that defendant

 Chioini was unfit to serve as Rockwell's President and CEO.            They scheduled defendant

 Chioini's termination for the end of May during a regularly scheduled Board meeting. However,

 defendant Chioini's termination was moved up by a week upon his presentation of a demand

 letter containing allegations of breach of fiduciary duty by the Dissident Directors. Defendant

 Chioini called for a special meeting to discuss the demand letter on May 22, 2018. Instead of

 discussing the letter, the Dissident Directors used the opportunity to terminate defendant Chioini

 in contravention of the Company's Bylaws.         Rockwell announced his termination in a press

 release on that day.

        7.      Defendant Chioini, however, refused to accept his termination and loss of control

 over Rockwell.         Instead of leaving Rockwell's facility following his termination, defendant

 Chioini locked himself in his office with defendant Klema. Defendant Chioini then proceeded to

 create chaos by issuing a press release and filing a Current Report on Form 8-K with the SEC

 that publicly disputed his termination. As a result of these conflicting press releases, the Nasdaq




                                                  -3-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 4 of 79 PageID #: 145



 Stock Market ("NASDAQ") took the unusual measure of halting all trading of Rockwell's stock

 for two full days. Defendant Wolin ordered defendant Klema to shut down defendant Chioini's

 computer. Defendant Klema refused, and consequently was terminated on May 24, 2018.

        8.      Then, on June 13, 2018, defendants Chioini and Klema filed a lawsuit against

 Rockwell and the Dissident Directors for violations of federal whistleblower laws (the

 "Whistleblower Complaint"). The Whistleblower Complaint contains serious allegations that the

 Dissident Directors violated their fiduciary duties to the Company.            In particular, the

 Whistleblower Complaint reveals that one of the Dissident Directors, defendant Smith, instructed

 an outside consultant with whom she had an undisclosed prior relationship to manipulate his

 report on executive compensation.

        9.      On April 30, 2018, the Director Defendants (as defined herein) issued a materially

 misleading Proxy Statement (the "2018 Proxy") urging stockholders to vote to approve the 2018

 Long Term Incentive Plan (the "2018 LTIP"). The 2018 LTIP would replace the Company's

 previous equity incentive plan, which expired on April 11, 2017. The 2018 Proxy represented

 that the 2018 LTIP was guided by neutral consultants and free from the Board's biases. In truth,

 the report forming the basis of the 2018 LTIP was manipulated by a conflicted consultant under

 defendant Smith's instruction so that director compensation and equity incentives were more

 favorable. Stockholders voted to approve the 2018 LTIP, which resulted in overcompensating

 directors at the Company's expense.

        10.     On July 2, 2018, Rockwell filed counterclaims (the "Counterclaims") against

 defendants Chioini and Klema, and brought in defendants Bagley and Boyd as third-party

 defendants.    Like the Whistleblower Complaint, the Counterclaims also contain serious

 allegations that these Board members violated their fiduciary duties to Rockwell.




                                               -4-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 5 of 79 PageID #: 146



        11.     On August 7, 2018, the parties entered into a settlement agreement (the

 "Whistleblower Settlement Agreement"). As part of the terms of the Whistleblower Settlement

 Agreement, the parties agreed to mutually release one another from all claims, including various

 breach of fiduciary duty claims. As a result, the costs of their wrongdoing fell upon Rockwell,

 which had to pay for various settlement and attorney fees.

        12.     In addition to the above, Rockwell has been further harmed by the Individual

 Defendants (as defined herein) making a series of improper statements from November 8, 2017

 to June 26, 2018.    These improper statements concerned the effectiveness of the Company's

 internal controls and whether the Company's principal product, Triferic, would obtain a critical

 approval.

        13.     Rockwell's financial health was, and still is, dependent on the success and

 widespread industry adoption of Triferic.     The Centers for Medicare & Medicaid Services

 ("CMS") is the largest payer of healthcare in the United States. Ordinarily, the CMS reimburses

 dialysis providers for all goods and services used during a standard treatment as part of a bundled

 payment. Thus, providers lack an incentive to try newer, more expensive drugs such as Triferic.

 To counteract this disadvantage, the CMS may approve certain promising drugs for separate

 reimbursement.    Because Triferic is a newer and more expensive drug, its marketability is

 effectively contingent on acquiring separate reimbursement status. From November 8, 2017 to

 June 26, 2018, the Individual Defendants repeatedly assured the public that Triferic would soon

 be granted separate reimbursement status.      Additionally, the Individual Defendants recklessly

 built up inventory of Triferic in a bet on separate reimbursement approval, despite Triferic's

 relatively short shelf life. Unfortunately, the CMS denied Triferic for separate reimbursement,

 and now the Company may have to write off much of its inventory due to the drug's expiration.




                                                -5-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 6 of 79 PageID #: 147



         14.     The    Company's   fiduciaries   knew   the CMS rejected Triferic's separate

 reimbursement application by no later than March 27, 2018, when the CMS sent an e-mail to

 Rockwell's representative informing Triferic's denial.        Rockwell's management, including

 defendants Chioini and Klema, were immediately made aware of this e-mail.                However,

 defendant Chioini failed to share this critical development with the public. In fact, the Dissident

 Directors claim that due to defendant Chioini's systematic concealment of Company information,

 they were not aware of the e-mail until May 21, 2018. Yet, even after they admittedly learned of

 the rejection, these Board members failed to file a Current Report on Form 8-K with the SEC

 disclosing this information.

         15.     It was only after the resignation of Rockwell's public auditor, Plante & Moran,

 PLLC ("Plante & Moran"), that the public learned the truth. On June 27, 2018, the Company

 attached Plante & Moran's resignation letter to the announcement, which stated that it had been

 made aware of the CMS e-mail, and that its contents were inconsistent with the representations

 Rockwell made to Plante & Moran. The letter further explained that as a result, Rockwell's

 Quarterly Report on Form 10-Q for the period ended March 31, 2018 was problematic for

 various reasons. In particular, Plante & Moran pointed out that Rockwell's estimated reserve

 figures failed to account for the CMS's denial, and therefore were understated. Additionally, the

 failure to consider this information in calculating the reserve figures indicated that Rockwell did

 not consider all known facts, and therefore it had a material weakness in its controls over

 financial reporting.

         16.     In the wake of this disclosure, Rockwell's stock plunged more than 33%, or $2.24

 per share on June 27, 2018, to close at $4.52 per share compared to the close of $6.76 per share




                                                  -6-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 7 of 79 PageID #: 148



 on March 14, 2018, erasing more than $115 million in market capitalization in less than four

 months.

        17.     In addition, a consolidated class action complaint was filed in the U.S. District

 Court for the Eastern District of New York against the Company and certain Individual

 Defendants for violations of the federal securities laws in connection with certain false

 statements concerning Triferic, estimated reserve figures, and the effectiveness of the Company's

 internal controls (the "Securities Class Action"). Judge Allyne R. Ross told the defendants in the

 Securities Class Action that any motion to dismiss would be a waste of time. On February 18,

 2019, defendants filed their answer to the complaint.     On August 6, 2019, the parties in the

 Securities Class Action agreed to settle the case for a payment of $3,700,000 by the Company to

 a class of Rockwell stockholders.

        18.     On August 30, 2018, Bill Le Clair, through his counsel, sent a stockholder

 litigation demand letter (the "Le Clair Demand"), demanding that the Company investigate,

 address, remedy, and commence proceedings against certain of the Company's current and

 former officers and directors for mismanagement, breaches of fiduciary duties, and violations of

 securities laws. Despite claiming that the Board was investigating the Le Clair Demand, as of

 the time of the commencement of the litigation, counsel for the defendants in the Securities Class

 Action had not provided any information regarding this investigation, including whether the

 Board retained independent counsel, and what, if any, steps the Board had taken to investigate

 the Le Clair Demand.

        19.     On January 22, 2019, John Post, through his counsel, sent a stockholder litigation

 demand letter (the "Post Demand"), demanding that the Company investigate, address, remedy,

 and commence proceedings against certain of the Company's current and former officers and




                                               -7-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 8 of 79 PageID #: 149



 directors for mismanagement, breaches of fiduciary duties, and violations of securities laws. The

 Board received the Post Demand on January 29, 2019. Before plaintiff Post (defined herein)

 commenced litigation, sixty days had passed without any response from the Board.

                                 JURISDICTION AND VENUE

        20.     Pursuant to 28 U.S.C. §1331 and section 27 of the Securities Exchange Act of

 1934 (the "Exchange Act"), this Court has jurisdiction over the claims asserted herein for

 violations of section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

 This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §1367.

        21.     As to plaintiff Le Clair (defined herein), jurisdiction is also conferred by 28

 U.S.C. §1332. Complete diversity among plaintiff Le Clair and all of the defendants exists, and

 the amount in controversy exceeds $75,000, exclusive of interest and costs.

        22.     Venue is proper in this Court one or more of the defendants, either resides, has a

 place of business, or conducts business in this District, a substantial portion of the transactions

 and wrongs complained of herein.

        23.     Venue is also proper in this Judicial District pursuant to section 27 of the

 Exchange Act and 28 U.S.C. §1391. The Company conducts business, and a significant portion

 of defendants' actions and the damages resulting therefrom occurred, within this District.

        24.     In connection with their acts and conducts detailed herein, defendants used the

 means and instrumentalities of interstate commerce, including but not limited to, the United

 States mail, interstate telephonic communications and the facilities of the national securities

 exchange.

        25.     This Court has jurisdiction over each defendant named herein because each

 defendant conducts business in this District, or is an individual with sufficient minimum contacts




                                                -8-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 9 of 79 PageID #: 150



 with this District to render the exercise of jurisdiction by the District courts permissible under

 traditional notions of fair play and substantial justice.

                                            THE PARTIES

 Plaintiffs

         26.     Plaintiff Bill Le Clair ("Le Clair") was a stockholder of Rockwell at the time of

 the wrongdoing complained of, has continuously been a stockholder since that time, and is a

 current Rockwell stockholder. Plaintiff Le Clair is a citizen of California.

         27.     Plaintiff John Post ("Post") was a stockholder of Rockwell at the time of the

 wrongdoing complained of, has continuously been a stockholder since that time, and is a current

 Rockwell stockholder. Plaintiffs Le Clair and Post are collectively referred to as "Plaintiffs."

 Nominal Defendant

         28.     Nominal defendant Rockwell is a Michigan corporation with principal executive

 offices located at 30142 Wixom Road, Wixom, Michigan. Accordingly, Rockwell is a citizen of

 Michigan.     Rockwell is a specialty pharmaceutical company that develops products for the

 treatment of iron deficiency, secondary hyperparathyroidism, and hemodialysis for use by

 patients suffering from end-stage renal disease and chronic kidney disease. The Company also

 manufactures hemodialysis concentrates and dialysates for dialysis providers and distributors.

 As of December 31, 2018, Rockwell had approximately 269 employees.

 Defendants

         29.     Defendant Wolin is Rockwell's Chairman of the Board and a director and has

 been since March 2018. Defendant Wolin was a member of Rockwell's Audit Committee from

 at least April 2018 to August 2018. In addition, Defendant Wolin was a member of Rockwell's

 Compensation Committee from at least March 2018 to at least August 2018. Defendant Wolin




                                                   -9-
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 10 of 79 PageID #: 151



  knowingly or recklessly caused or allowed Rockwell to make improper statements in its press

  releases, public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement

  potential; (ii) the Company's estimated reserve figures; (iii) the effectiveness of the Company's

  internal controls; and (iv) certifications pursuant to the Sarbanes-Oxley Act of 2002 ("SOX");

  and; (v) the Company's 2018 LTIP.        Defendant Wolin was named as a defendant in the

  Whistleblower Complaint, which revealed that he breached his fiduciary duties to the Company.

  Defendant Wolin is a citizen of New York.

         30.     Defendant Smith is a Rockwell director and has been since June 2016. Defendant

  Smith is a member of Rockwell's Governance and Nominating Committee and has been since

  March 2018.    Defendant Smith was a member of Rockwell's Audit Committee from at least

  April 2018 to August 2018.       In addition, defendant Smith was a member of Rockwell's

  Compensation Committee from at least June 2016 to March 12, 2018.              Defendant Smith

  knowingly or recklessly caused or allowed Rockwell to make improper statements in its press

  releases, public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement

  potential; (ii) the Company's estimated reserve figures; (iii) the effectiveness of the Company's

  internal controls; (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP.

  Defendant Smith was named as a defendant in the Whistleblower Complaint, which revealed that

  she breached her fiduciary duties to the Company. Rockwell paid defendant Smith the following

  compensation as a director:

                    Fiscal      Fees Earned or      Restricted
                    Year         Paid in Cash      Stock Awards         Total
                    2017           $94,140            $55,860         $150,000

  Defendant Smith is a citizen of New York.

           31.   Defendant Ravich is a Rockwell director and has been since June 2017.

  Defendant Ravich is a member of Rockwell's Governance and Nominating Committee and has


                                               - 10 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 11 of 79 PageID #: 152



  been since March 2018. Defendant Ravich was a member of Rockwell's Audit Committee in at

  least March 2018 and at least August 2018. In addition, defendant Ravich was a member of

  Rockwell's Compensation Committee from at least March 2018 to August 2018. Defendant

  Ravich knowingly or recklessly caused or allowed Rockwell to make improper statements in its

  press releases, public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement

  potential; (ii) the Company's estimated reserve figures; (iii) the effectiveness of the Company's

  internal controls; (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP.

  Defendant Ravich was named as a defendant in the Whistleblower Complaint, which revealed

  that he breached his fiduciary duties to the Company.       Rockwell paid defendant Ravich the

  following compensation as a director:

                                        Fees Earned or Paid
                          Fiscal Year         in Cash           Total
                             2017             $87,500          $87,500

  Defendant Ravich is a citizen of Minnesota.

         32.    Defendant Cooper is a Rockwell director and has been since September 2017.

  Defendant Cooper is a member of Rockwell's Governance and Nominating Committee and has

  been since March 2018. Defendant Cooper was Chairman of Rockwell's Audit Committee from

  September 2017 to at least June 2018. Defendant Cooper knowingly or recklessly caused or

  allowed Rockwell to make improper statements in its press releases, public filings, and 2018

  Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the Company's estimated

  reserve figures; (iii) the effectiveness of the Company's internal controls; (iv) certifications

  pursuant to SOX; and (v) the Company's 2018 LTIP.           Defendant Cooper was named as a

  defendant in the Whistleblower Complaint, which revealed that he breached his fiduciary duties

  to the Company. Rockwell paid defendant Cooper the following compensation as a director:




                                                 - 11 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 12 of 79 PageID #: 153




                                                     Stock
                              Fees Earned or Paid Appreciation
                  Fiscal Year       in Cash      Rights Awards            Total
                     2017           $20,000         $90,000             $110,000

  Defendant Cooper is a citizen of Pennsylvania.

         33.     Defendant Colleran is a Rockwell director and has been since March 2018.

  Defendant Colleran is a member of Rockwell's Governance and Nominating Committee and has

  been since March 2018.       Defendant Colleran was a member of Rockwell's Compensation

  Committee from at least March 2018 to at least August 2018. Defendant Colleran knowingly or

  recklessly caused or allowed Rockwell to make improper statements in its press releases and

  public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the

  Company's estimated reserve figures; (iii) the effectiveness of the Company's internal controls;

  (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP. Defendant Colleran was

  named as a defendant in the Whistleblower Complaint, which revealed that she breached her

  fiduciary duties to the Company. Defendant Colleran is a citizen of New Jersey.

         34.     Defendant Chioini founded Rockwell in October 1996 and was the Company's

  President and CEO from February 1997 to May 2018; Chairman of the Board from March 2000

  to March 2018; and a director from October 1996 to August 2018. Defendant Chioini founded

  Rockwell's predecessor company in January 1995 and was the predecessor company's President

  from January 1995 to February 1997.         Defendant Chioini is named as a defendant in the

  Securities Class Action complaint that alleges he violated sections 10(b) and 20(a) of the

  Securities Exchange Act of 1934 (the "Exchange Act").               Defendant Chioini knowingly,

  recklessly, or with gross negligence made improper statements in Rockwell's press releases,

  public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the

  Company's estimated reserve figures; (iii) the effectiveness of the Company's internal controls;



                                                 - 12 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 13 of 79 PageID #: 154



  (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP.           Rockwell named

  defendant Chioini as a defendant to its Counterclaims, which alleged that he violated his

  fiduciary duties to the Company. Defendant Chioini caused the Company to release him from

  any and all claims through the date of the Whistleblower Settlement Agreement on August 7,

  2018. Rockwell paid defendant Chioini the following compensation as an executive:

                                            Stock           All Other
                   Year      Salary        Awards         Compensation     Total
                   2017     $898,439      $1,396,500         $7,200      $2,302,139

  Defendant Chioini is a citizen of Michigan.

         35.     Defendant Klema was Rockwell's CFO, Treasurer, Secretary, and Vice President

  from January 1999 to May 2018. Defendant Klema is named as a defendant in the Securities

  Class Action complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act.

  Defendant Klema knowingly, recklessly, or with gross negligence made improper statements in

  Rockwell's press releases and public filings concerning: (i) Triferic's separate reimbursement

  potential; (ii) the Company's estimated reserve figures; (iii) the effectiveness of the Company's

  internal controls; and (iv) certifications pursuant to SOX. Rockwell named defendant Klema as

  a defendant to its Counterclaims, which alleged that he violated his fiduciary duties to the

  Company.     Defendant Klema caused the Company to release him from any and all claims

  through the date of the Whistleblower Settlement Agreement on August 7, 2018. Rockwell paid

  defendant Klema the following compensation as an executive:

                    Year       Salary          Bonus      Stock Awards   Total
                    2017      $442,007        $88,401       $391,020   $921,428

  Defendant Klema is a citizen of Michigan.

         36.     Defendant Bagley was Rockwell's Lead Independent Director from at least March

  2017 to March 2018, and a director from July 2005 to June 2018. Defendant Bagley was a



                                                 - 13 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 14 of 79 PageID #: 155



  member of Rockwell's Audit Committee from at least April 2017 to March 2018. Defendant

  Bagley was also a member of Rockwell's Compensation Committee from at least April 2014 to

  March 12, 2018.     Defendant Bagley knowingly or recklessly caused or allowed Rockwell to

  make improper statements in its press releases, public filings, and 2018 Proxy concerning: (i)

  Triferic's separate reimbursement potential; (ii) the Company's estimated reserve figures; (iii) the

  effectiveness of the Company's internal controls; (iv) certifications pursuant to SOX; and (v) the

  Company's 2018 LTIP. Rockwell named defendant Bagley as a defendant to its Counterclaims,

  which alleged that he violated his fiduciary duties to the Company. Defendant Bagley caused the

  Company to release him from any and all claims through the date of the Whistleblower

  Settlement Agreement on August 7, 2018.          Rockwell paid defendant Bagley the following

  compensation as a director:

                     Fiscal      Fees Earned or       Restricted
                     Year         Paid in Cash       Stock Awards         Total
                     2017           $94,140             $55,860         $150,000

  Defendant Bagley is a citizen of Michigan.

         37.     Defendant Boyd was a Rockwell director from March 2000 to August 2018.

  Defendant Boyd was a member of Rockwell's Audit Committee from at least April 2017 to July

  2018. Defendant Boyd was also a member of Rockwell's Compensation Committee from at least

  April 2014 to March, 12 2018.       Defendant Boyd knowingly or recklessly caused or allowed

  Rockwell to make improper statements in its press releases, public filings, and 2018 Proxy

  concerning: (i) Triferic's separate reimbursement potential; (ii) the Company's estimated reserve

  figures; (iii) the effectiveness of the Company's internal controls; (iv) certifications pursuant to

  SOX; and (v) the Company's 2018 LTIP. Rockwell named defendant Boyd as a defendant to its

  Counterclaims, which alleged that he violated his fiduciary duties to the Company. Defendant

  Boyd caused the Company to release him from any and all claims through the date of the


                                                 - 14 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 15 of 79 PageID #: 156



  Whistleblower Settlement Agreement on August 7, 2018. Rockwell paid defendant Boyd the

  following compensation as a director:

                     Fiscal       Fees Earned or           Restricted
                     Year          Paid in Cash           Stock Awards       Total
                     2017            $94,140                 $55,860       $150,000

  Defendant Boyd is a citizen of South Carolina.

          38.     The defendants identified in ¶¶34-35 are herein referred to as the "Officer

  Defendants." The defendants identified in ¶¶29-34, 36-37 are herein referred to as the "Director

  Defendants." The defendants identified in ¶¶29-32, 36-37 are referred to herein as the "Audit

  Committee Defendants." The defendants identified in ¶¶29-31, 33, 36-37 are referred to herein

  as the "Compensation Committee Defendants."                The defendants identified in ¶¶30-33 are

  referred to herein as the "Governance and Nominating Committee Defendants." Collectively, the

  defendants identified in ¶¶29-37 are referred to herein as the "Individual Defendants."

                         DUTIES OF THE INDIVIDUAL DEFENDANTS

  Fiduciary Duties

          39.     By reason of their positions as officers and directors of the Company, each of the

  Individual Defendants owed and owe Rockwell and its stockholders fiduciary obligations of

  trust, loyalty, good faith, and due care, and were and are required to use their utmost ability to

  control and manage Rockwell in a fair, just, honest, and equitable manner.            The Individual

  Defendants were and are required to act in furtherance of the best interests of Rockwell and not

  in furtherance of their personal interest or benefit.

          40.     To discharge their duties, the officers and directors of Rockwell were required to

  exercise reasonable and prudent supervision over the management, policies, practices, and

  controls of the financial affairs of the Company.          By virtue of such duties, the officers and

  directors of Rockwell were required to, among other things:


                                                   - 15 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 16 of 79 PageID #: 157



                 (a)     ensure that the Company was operated in a diligent, honest, and prudent

  manner in compliance with the Company's Bylaws and all applicable laws, rules, and

  regulations;

                 (b)     conduct the affairs of the Company in an efficient, business-like manner in

  compliance with all applicable laws, rules, and regulations so as to make it possible to provide

  the highest quality performance of its business, to avoid wasting the Company's assets, and to

  maximize the value of the Company's stock;

                 (c)     remain informed as to how Rockwell conducted its operations, and, upon

  receipt of notice or information of imprudent or unsound conditions or practices, make

  reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

  and make such disclosures as necessary to comply with applicable laws;

                 (d)     establish and maintain systematic and accurate records and reports of the

  business and internal affairs of Rockwell, and procedures for the reporting of the business and

  internal affairs to the Board and to periodically investigate, or cause independent investigation to

  be made of, said reports and records;

                 (e)     maintain and implement an adequate and functional system of internal

  legal, financial, and management controls, such that Rockwell would comply with all applicable

  laws, and Rockwell's financial statements and regulatory filings filed with the SEC and

  disseminated to the public and the Company's stockholders would be accurate; and

                 (f)     truthfully and accurately guide investors and analysts as to the business

  operations of the Company at any given time.




                                                 - 16 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 17 of 79 PageID #: 158



  Additional Duties of the Audit Committee Defendants

          41.     Under Rockwell's Audit Committee Charter, the Audit Committee Defendants,

  defendants Wolin, Smith, Ravich, Cooper, Bagley, and Boyd, owed specific additional duties to

  Rockwell. According to the Audit Committee Charter, among other things, the Audit Committee

  is responsible for assisting the Board in fulfilling its oversight responsibilities with respect to "(i)

  the annual financial information to be provided to shareholders and the [SEC]; (ii) the system of

  internal controls that management has established; (iii) the external audit process; and (iv) the

  determination of the independent auditor's qualifications and independence." Additionally, the

  Audit Committee Charter provides that the Committee "should have a clear understanding with

  the independent accountants that they must maintain an open and transparent relationship with

  the Committee, and that the ultimate accountability of the independent accountants is to the

  Board and the Committee.         Additionally, the Audit Committee is required to make regular

  reports to the Board concerning its activities. In fulfilling its oversight responsibilities, the Audit

  Committee is required to:

          6.2     In consultation with the independent auditors and management, monitor
                  the adequacy of the Company's internal controls.

          6.3     Be responsible for the appointment, compensation, oversight and retention
                  of the registered public accounting firm engaged (including resolution of
                  disagreements between management and the auditor regarding financial
                  reporting) for the purpose of preparing or issuing an audit report or
                  performing other audit, review or attest services of the Company. Each
                  such registered public accounting firm will report directly to the
                  Committee.

          6.4     Review with the independent auditors their audit procedures, including the
                  scope, staffing, locations, reliance upon management, fees and timing of
                  the audit, and the results of the annual audit examination and any
                  accompanying management letters, and any reports of the independent
                  auditors with respect to interim periods.




                                                   - 17 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 18 of 79 PageID #: 159



        6.5   Ensure the receipt of, and review, the written statement from the
              independent auditors of the Company concerning any relationships
              between the auditors and the Company or any other relationships that may
              adversely affect the independence of the auditors as required under
              Independent Standards Board Standard No. 1, and regularly assessing the
              independence of the auditors by actively engaging in a dialogue with the
              independent auditors with respect to any disclosed relationships or
              services that may impact the objectivity or independence of the auditors
              and for taking, or recommending that the full Board take, appropriate
              action to oversee the independence of the auditors.

        6.6   Review with independent auditors and management the quarterly financial
              information to be included in the Company's Form 10-QSB reports.

        6.7   At the completion of the annual audit, review with management and the
              independent accountants the following:

              (A)    Other communications as required to be communicated by the
                     independent accountants by Statement of Auditing Standards
                     (SAS) 61, as it may be modified or amended. These discussions
                     should include the independent auditors' judgments about the
                     quality of the Company's accounting principles, applications and
                     practices as applied in its financial reporting, including such
                     matters as the consistency of application of the Company's
                     accounting policies, the clarity, consistency and completeness of
                     the Company's accounting information contained in the financial
                     statements and related disclosures, and items that have a significant
                     impact on the representational faithfulness, verifiability, neutrality
                     and consistency of the accounting information included in the
                     financial statements.

              (B)    If deemed appropriate after such review and discussion, approve
                     and recommend to the Board that the financial statements be
                     included in the Company's annual report on Form 10-KSB.

        6.8   Report annually to the shareholders, describing the Committee's
              composition, responsibilities and how they were discharged and any other
              information required by applicable rules and regulations, including
              approval of non-audit services.

        6.9   Establish policies and procedures for the review and approval by the
              Committee of all auditing services and permissible non-audit services
              (including the fees and terms thereof) to be performed by the independent
              auditors.




                                             - 18 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 19 of 79 PageID #: 160



         6.10   Review significant accounting and reporting issues, including recent
                professional and regulatory pronouncements, and understand the impact
                on the Company's financial statements.

         6.11   Review any material pending legal proceedings involving the Company
                and other contingent liabilities.

         6.12   Oversee compliance with Company's Code of Business Conduct and
                Ethics, including review of system for confidential, anonymous
                submission by employees of concerns regarding questionable accounting
                or auditing matters and review of procedures for the receipt, retention and
                treatment of complaints received by the Company regarding accounting,
                internal accounting controls or auditing matters.

         6.13   Review and approve on an ongoing basis all related party transactions
                required to be disclosed pursuant to Item 404 of SEC Regulation S-B.

         6.14    Engage independent counsel and other advisors as the Committee
                 determines necessary to carry out its duties.

         6.15   Determine the appropriate funding for payment of the auditors, Committee
                counsel and advisors and other ordinary administrative expenses of the
                Committee that are necessary or appropriate in carrying out the duties of
                the Committee.

  Additional Duties of the Compensation Committee Defendants

         42.    Under    Rockwell's    Compensation       Committee   Charter,   the   Compensation

  Committee Defendants, defendants Wolin, Ravich, Smith, Colleran, Bagley, and Boyd, owed

  specific additional duties to Rockwell.       According to Rockwell's Compensation Committee

  Charter, among other things, the Compensation Committee is responsible for "overseeing,

  reviewing, assessing, and recommending or approving all compensation benefits for executive

  officers and making recommendations to the full [Board] with regard to director compensation."

  The Compensation Committee is also responsible for reviewing "the compensation discussion

  and analysis section of Rockwell's annual meeting proxy statement and to produce a report to be

  included in Rockwell's annual meeting proxy statement." Additionally, the Compensation

  Committee is responsible for the following:



                                                 - 19 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 20 of 79 PageID #: 161



        Compensation Strategy. The Committee is responsible for, in conjunction with
        the full Board, overseeing and making recommendations with regard to overall
        compensation strategy. Such strategies shall seek to accomplish the goals
        described in Section II of this Charter.

                                        *      *       *

        Compensation Policies and Programs. The Committee shall oversee the
        development and implementation of Rockwell's compensation policies and
        programs, including making recommendations and determinations with respect to,
        approving and administering Rockwell's compensation and employee benefit
        plans, discharging any responsibilities imposed on the Committee by such plans
        and approving plan documents for stock or cash bonus plans, equity-based plans
        and grants thereunder, non-employee director stock plans and other executive and
        director compensation arrangements. The Committee may also review other
        employee compensation and benefit programs as directed by the Board from time
        to time and may approve on behalf of the Board, or recommend to the full Board
        for approval, such programs to the extent Board action is necessary or
        appropriate.

        Chief Executive Officer Evaluation. The Committee shall annually review
        Rockwell's strategic business plan at the end of each year and shall meet in an
        executive session to evaluate the performance of the Chief Executive Officer in
        meeting the objectives stated in that plan. The Committee shall communicate its
        evaluation to the Chief Executive Officer.

        Compensation of Executive Officers. The Committee shall review and approve
        the compensation of the Chief Executive Officer and the other executive officers.
        Approvals and/or recommendations may be made with regard to (i) the total
        compensation package (including base salary, bonus, long-term stock incentives,
        employment agreements, severance arrangements, change-in-control agreements,
        and other forms of compensation), (ii) the structure and award formulae and
        calculation and performance targets for all incentive compensation programs for
        all executive officers, and (iii) how such incentive compensation programs
        compare to peer companies and how they relate to Rockwell's performance when
        compared to such peer companies. The Chief Executive Officer shall not be
        present during voting or deliberations with respect to the review and approval of
        Chief Executive Officer compensation.

        Director Compensation. The Committee is responsible for making
        recommendations to the Board with respect to director compensation and for
        making and approving the terms of grants to directors under Rockwell's equity-
        based plans.




                                             - 20 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 21 of 79 PageID #: 162



         VI. Reporting

         The Committee shall review and discuss with the management of Rockwell the
         compensation discussion and analysis section of the annual meeting proxy
         statement, prepare and/or approve the compensation committee report on such
         section to be included in Rockwell's annual meeting proxy statement and review
         other proxy statement compensation disclosure. In addition, the Committee shall
         keep minutes of each meeting held and report to the Board regarding each
         meeting. This report shall include a review of any recommendations or issues that
         arise with respect to executive compensation and any other matters that the
         Committee deems appropriate or that the Board requests be included. The
         chairperson may also report at Board meetings on Committee matters as
         requested.

  Additional Duties of the Governance and Nominating Committee Defendants

         43.    Under    Rockwell's   Governance     and Nominating Committee         Charter, the

  Governance and Nominating Committee Defendants, defendants Smith, Ravich, Cooper, and

  Colleran owed specific additional duties to Rockwell. According to Rockwell's Governance and

  Nominating Committee Charter, among other things, the Governance and Nominating

  Committee is responsible for director selection, composition, and evaluation.     Specifically, the

  Governance and Nominating Committee is responsible for the following:

         •      Identify individuals believed to be qualified as candidates to serve on the
                Board of Directors and recommend that the Board of Directors select the
                candidates for all directorships to be filled by the Board of Directors or by
                the shareholders at a shareholders meeting. In identifying candidates for
                membership on the Board of Directors, the Committee shall take into
                account all factors it considers appropriate, which may include (a)
                ensuring that the Board of Directors, as a whole, is diverse and consists of
                individuals with various and relevant career and professional experience,
                relevant technical skills, industry knowledge and experience, financial
                expertise (including expertise that could qualify a director as a "financial
                expert," as that term is defined by the rules of the Securities and Exchange
                Commission), local or community ties and (b) appropriate individual
                qualifications, including strength of character, mature judgment,
                familiarity with the Company's business and industry, independence of
                thought and an ability to work collegially. With respect to diversity, the
                Committee should also consider such factors as differences of viewpoint,
                education, skill, and other individual qualities and attributes that
                contribute to board heterogeneity, including characteristics such as race,



                                               - 21 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 22 of 79 PageID #: 163



                gender and national origin. The Committee is committed to seeking highly
                qualified candidates inclusive of all national origins, races and genders to
                include in the pool from which director nominees are chosen. The
                Committee also may consider the extent to which the candidate would fill
                a present need on the Board of Directors.

         •      Develop and recommend to the full Board of Directors standards to be
                applied in making determinations as to the absence of material
                relationships between the Company and a director.

         •      Review and make recommendations to the full Board of Directors, or
                determine, whether members of the Board of Directors should stand for re-
                election, including matters relating to the retirement of members of the
                Board of Directors, term limits and age limits.

                                          *      *       *

         •      Evaluate candidates for nomination to the Board of Directors, including
                those recommended by shareholders. In that regard, the Committee shall
                evaluate candidates submitted by shareholders in the same manner and
                based on the same criteria as candidates submitted by the Board of
                Directors.


         •      Conduct all necessary and appropriate inquiries into the backgrounds and
                qualifications of possible candidates.

         •      Consider questions of independence and possible conflicts of interest of
                members of and candidates for the Board of Directors, and whether a
                candidate has special interests or a specific agenda that would impair his
                or her ability to effectively represent the interests of all shareholders.

  Breaches of Duties

         44.    Each Individual Defendant, by virtue of his or her position as an officer and/or

  director, owes and/or owed the Company the fiduciary duty of loyalty and good faith and the

  exercise of due care and diligence in the management and administration of the affairs of the

  Company. The conduct of the Individual Defendants complained of herein involves a knowing

  and culpable violation of their obligations as officers and directors of Rockwell, the absence of

  good faith on their part, and a reckless disregard for their duties to the Company that the


                                               - 22 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 23 of 79 PageID #: 164



  Individual Defendants were aware or reckless in not being aware posed a risk of serious injury to

  the Company.

         45.     The Individual Defendants also breached their duty of loyalty and good faith by

  allowing defendants to cause, or by themselves causing, the Company to enter into the

  Whistleblower Settlement Agreement that forced Rockwell to take on the costs of their breaches

  of fiduciary duties while at the same time releasing themselves from liability. These improper

  practices wasted the Company's assets, and caused Rockwell to incur substantial damage.

         46.     The Individual Defendants breached their duty of loyalty and good faith by

  allowing defendants to cause, or by themselves causing, the Company to misrepresent Triferic's

  separate reimbursement potential, estimated reserve figures, and internal controls.           These

  improper practices wasted the Company's assets, and caused Rockwell to incur substantial

  damage.

         47.     The Individual Defendants, because of their positions of control and authority as

  officers and/or directors of Rockwell, were able to and did, directly or indirectly, exercise control

  over the wrongful acts complained of herein. The Individual Defendants also failed to prevent

  the other Individual Defendants from taking such illegal actions. As a result, and in addition to

  the damage the Company has already incurred, Rockwell has expended, and will continue to

  expend, significant sums of money.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         48.     In committing the wrongful acts alleged herein, the Individual Defendants have

  pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

  and conspired with one another in furtherance of their common plan or design. In addition to the




                                                 - 23 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 24 of 79 PageID #: 165



  wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

  further aided and abetted and/or assisted each other in breaching their respective duties.

         49.     During all times relevant hereto, the Individual Defendants, collectively and

  individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

  public, including stockholders of Rockwell, as to Triferic's separate reimbursement potential and

  the effectiveness of the Company's internal controls; (ii) force Rockwell and the Individual

  Defendants to enter into the self-dealing Whistleblower Settlement Agreement; and (iii) enhance

  the Individual Defendants' executive and directorial positions at Rockwell and the profits, power,

  and prestige that the Individual Defendants enjoyed as a result of holding these positions. In

  furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants,

  collectively and individually, took the actions set forth herein.

         50.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

  common course of conduct. During this time, the Individual Defendants caused the Company to

  issue improper financial statements.

         51.     The purpose and effect of the Individual Defendants' conspiracy, common

  enterprise, and/or common course of conduct was, among other things, to disguise the Individual

  Defendants' violations of securities law, breaches of fiduciary duty, waste of corporate assets,

  and unjust enrichment; and to conceal adverse information concerning the Company's

  operations, financial condition, and future business prospects.

         52.     The Individual Defendants accomplished their conspiracy, common enterprise,

  and/or common course of conduct by causing the Company to purposefully or recklessly release

  improper statements. Because the actions described herein occurred under the authority of the

  Board, each of the Individual Defendants was a direct, necessary, and substantial participant in




                                                  - 24 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 25 of 79 PageID #: 166



  the conspiracy, common enterprise, and/or common course of conduct complained of herein.

          53.    Each of the Individual Defendants aided and abetted and rendered substantial

  assistance in the wrongs complained of herein. In taking such actions to substantially assist the

  commission of the wrongdoing complained of herein, each Individual Defendant acted with

  knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

  wrongdoing, and was aware of his or her overall contribution to and furtherance of the

  wrongdoing.

                         FACTUAL BACKGROUND AND OVERVIEW

          54.    Rockwell is a specialty pharmaceutical company that develops products for

  patients with end-stage renal and chronic kidney diseases. The Company's principal product is a

  proprietary drug known as Triferic.

          55.    Triferic is an iron maintenance therapy provided to patients who suffer iron loss

  as a result of hemodialysis, a form of dialysis treatment. Hemodialysis is needed by patients

  with kidneys that no longer serve to remove enough waste from their blood.                  During

  hemodialysis, a patient's blood is cleaned through the use of a dialysis machine and special filter

  known as an artificial kidney, or a "dialyzer." The dialysis machine pumps a solution known as

  dialysate through the dialyzer that is comprised of two parts separated by a thin membrane.

  While the patient's blood is pumped through this thin membrane, dialysate flows in the opposite

  direction.

          56.    A common side effect of dialysis in chronic patients is anemia, or iron deficiency.

  The human body needs iron; however, free iron is toxic and can potentially result in death. Thus,

  for safe transportation into the body, iron must be bound to a protective shell known as a ligand.

  Triferic binds iron to pyrophosphate, an ideal ligand. Triferic supposedly has clinical benefits




                                                - 25 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 26 of 79 PageID #: 167



  over current iron replacement treatments because it is administered via dialysate directly to bone

  marrow in a manner that avoids iron storage in the liver. This is critical for patients with liver

  damage.

         57.     Since Triferic is the Company's principal product, the financial health of

  Rockwell was, and is, dependent on the success and widespread industry adoption of the drug.

  The U.S. Food and Drug Administration ("FDA") approved Triferic for commercial sales in

  January of 2015.    Despite Triferic's FDA approval and clinical benefits, however, the drug's

  widespread industry adoption is complicated by the CMS.           As the single-largest payer of

  healthcare in the United States, the CMS is able to influence the success of new drugs through

  the rate of reimbursement it offers physicians. Since 2015, Rockwell has sought to increase the

  level of CMS reimbursement for Triferic to encourage greater industry adoption.

         58.     Under section 1881(b)(14) of the Social Security Act, the CMS pays a bundled

  reimbursement for all products, goods, and services provided during a standard dialysis

  treatment, including the cost of drugs. Because the CMS does not provide reimbursement for

  individual drugs, treatment providers are not incentivized to purchase clinically superior drugs at

  a greater cost. As a result, drug companies often find it difficult to compete with established and

  more affordable drugs.

         59.     To counteract this disadvantage, the CMS created a formal pathway for

  innovative therapies to receive separate or transitional payment status. This is known as the

  Transitional Drug Add-on Payment Adjustment (codified at 42 C.F.R. §413.234(c)), which

  provides for a separate reimbursement to physicians for the use of selected drugs for a period of

  time. Separate reimbursement status incentivizes providers to use clinically superior drugs and

  enables drugs to gain traction in the market based on their medical efficacy as opposed their cost.




                                                - 26 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 27 of 79 PageID #: 168



  Acquiring separate reimbursement status for Triferic would have been a significant financial

  benefit to Rockwell.

          60.      Since Triferic obtained FDA approval in 2015, investors have been hopeful that

  Rockwell's fiduciaries would soon be able to effectively market the drug by obtaining separate

  reimbursement status.      As it awaits wide-spread industry adoption, Rockwell has experienced

  continued losses. Rockwell's annual net losses for the years 2018, 2017, 2016, 2015, and 2014

  were $32.1 million, $25.9 million, $19.8 million, $14.4 million, and $21.3 million, respectively.

          61.      Unfortunately, Rockwell has been unable to receive separate reimbursement for

  Triferic.     On March 27, 2018, the CMS sent an e-mail to Rockwell's representative rejecting

  Triferic for separate reimbursement.      Defendants, however, failed inform the public of this

  critical development. Instead, they repeatedly made misstatements between November 8, 2017

  and June 26, 2018, concerning the high likelihood of Triferic obtaining separate reimbursement

  status and the likelihood of Rockwell's ability to secure approval under the Transitional Drug

  Add-on Payment Adjustment. Defendants also made misstatements concerning the effectiveness

  of the Company's internal controls.

          62.      When the truth came out, Rockwell's market capitalization plunged by 33%, or

  $2.24 per share on June 27, 2018, to close at $4.52 per share compared to the close of $6.76 per

  share on March 14, 2018, erasing more than $115 million in market capitalization in less than

  four months. Investors filed the Securities Class Action against the Company and defendants

  Chioini and Klema for violations of the federal securities laws.      Judge Allyne R. Ross told

  defendants that "it is virtually inconceivable to me that the consolidated amended complaint

  could possibly be dismissed on a Rule 12(b)(6) motion or Rule 9(b) motion." On August 6,




                                                - 27 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 28 of 79 PageID #: 169



  2019, the parties in the Securities Class Action agreed to settle the case for a payment of

  $3,700,000 by the Company to a class of Rockwell stockholders.

          63.   In addition to the above, Rockwell has been plagued by infighting and litigation

  between two groups of its fiduciaries. These groups are Chioini & His Loyalists, defendants

  Chioini, Klema, Bagley, and Boyd, on the one side, and the Dissident Directors, defendants

  Wolin, Smith, Ravich, Cooper, and Colleran, on the other side. On May 22, 2018, the Dissident

  Directors terminated defendant Chioini.    Two days later, on May 24, 2018, they terminated

  defendant Klema.

          64.   On June 13, 2018, defendants Chioini and Klema jointly filed the Whistleblower

  Complaint against Rockwell and the Dissident Directors for violations of the federal

  whistleblower laws. On July 2, 2018, Rockwell responded to the Whistleblower Complaint by

  filing the Counterclaims against Chioini & His Loyalists.    Both the Whistleblower Complaint

  and the Counterclaims detail a litany of wrongdoings by Rockwell's fiduciaries. Among other

  things, both sides accuse one another of a lack of loyalty to Rockwell, incompliance to the

  Company's Bylaws, excessive compensation, and nondisclosure of material information.

          65.   On August 7, 2018, the parties to the Whistleblower Complaint and the

  Counterclaims entered into the Whistleblower Settlement Agreement. As part of the terms of the

  Whistleblower Settlement Agreement, the parties agreed to mutually release one another from all

  claims, and also agreed that Rockwell would pay $1.5 million to Chioini & His Loyalists.

          66.   The Individual Defendants' conduct devastated Rockwell, as evidenced by the

  63%, or $221 million erasure in its market capitalization from March 14, 2018 to December 31,

  2018.




                                               - 28 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 29 of 79 PageID #: 170



                       THE INDIVIDUAL DEFENDANTS REPEATEDLY
                           BREACH THEIR FIDUCIARY DUTIES

  Rockwell's Failed Governance Under Defendant Chioini

         67.     Defendant Chioini took the Company public in 1998. He secured his power at

  Rockwell by serving as both the CEO and Chairman of the Board for most of Rockwell's history.

  In addition, instead of appointing Board members based on their qualifications, defendant

  Chioini chose inexperienced individuals who would value their loyalty to him over their loyalty

  to Rockwell or its stockholders as Company directors. His loyal directors included defendant

  Boyd, Chioini's friend from college, who was appointed in 2000, and defendant Bagley, a

  personal injury attorney, who Chioini appointed in 2005, after he filed and dismissed a lawsuit

  on Rockwell's behalf. Defendant Chioini also chose defendant Klema to serve as his right-hand

  man and Rockwell's CFO beginning in 1999.

         68.     Defendant Chioini also established staggered stockholder director elections in

  order to prevent large portions of his loyal Board from being replaced at any one time.

  Moreover, before 2018, there were always six or fewer members of the Board, with defendants

  Chioini, Bagley, and Boyd holding three of the seats. Because Rockwell requires a majority

  approval for Board resolutions, these defendants could unilaterally enact or veto Board action.

         69.     As was subsequently revealed in litigation between Rockwell and defendants

  Chioini and Klema, Chioini & His Loyalists breached their fiduciary duties for decades by

  disregarding their oversight responsibilities and legal obligations.   Rockwell rarely held Board

  meetings. When the members of the Board did meet, defendant Chioini would call the meetings

  without proper notice or no notice at all. These meetings were basically used to ratify defendant

  Chioini's own unilateral actions.     Specifically, defendant Chioini would enter into material




                                                 - 29 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 30 of 79 PageID #: 171



  transactions on Rockwell's behalf either without prior Board approval or without notifying the

  Board at all.

          70.     Defendant Chioini also discouraged the sharing of information and kept the

  Company in informational and organizational "silos" in order to prevent any challenges to his

  power. When the Dissident Directors joined the Board, defendant Chioini prevented their access

  to key data and instructed management to not speak to them without first obtaining his clearance

  on whether to speak to them or what to say. Consequently, internal controls on disclosures and

  misconduct were defective.

          71.     Additionally, as Rockwell admitted, there was not a formal business plan until the

  Dissident Directors joined the Board years later. The Company explained in the Counterclaims

  that "[t]o the extent that Rockwell had any long-term strategic plan or annual business plan under

  Chioini, it was completely in his (and potentially Klema's) mind." As a result of these structural

  failures and the severely informal governance, Rockwell pointed out the Company received "F"

  ratings for corporate governance by industry analysts every year from 2013 to 2016.

  Rockwell's Counterclaims Reveal that Defendants Chioini, Klema, Bagley, and Boyd
  Breached Their Fiduciary Duties by Wrongfully Enriching Themselves at Rockwell's
  Expense

          72.     In addition to the failed governance under defendant Chioini, Rockwell's

  Counterclaims revealed that Chioini & His Loyalists breached their fiduciary duties to Rockwell

  by granting themselves unwarranted executive compensation. The lack of oversight and

  resounding loyalty between these defendants enabled them to grant themselves exorbitant

  executive compensation while Rockwell experienced continued losses and underperformed its

  peers in the biopharmaceutical industry. During Rockwell's financial decline from 2012 to 2018,

  defendants Boyd and Bagley (both of whom sat on the Compensation Committee) approved




                                                - 30 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 31 of 79 PageID #: 172



  granting defendant Chioini over $25 million in compensation.           According to Rockwell,

  defendant Chioini was compensated at rates five times more than what a similarly-situated CEO

  would make. In 2014 and 2015, defendant Chioini's annual compensation was $8.5 million and

  $7.8 million, respectively. Also, between the years 2014 and 2015, defendants Bagley and Boyd

  granted themselves almost $700,000 in stock awards and stock options. This compensation was

  excessive and to the detriment of Rockwell and its stockholders.

  Defendants Chioini, Klema, Bagley, and Boyd Interfered with Investigations into Their
  Wrongful Conduct

           73.     As exposed by Rockwell's Counterclaims, Chioini & His Loyalists violated their

  fiduciary duties to the Company by interfering with investigations into their wrongful conduct

  and disregarding conflicts of interest to suit their own needs.

           74.     On January 8, 2015, Rockwell received a stockholder demand (the "2015

  Demand") to investigate and take legal action against the Board for granting themselves

  improper equity awards in violation of the Company's 2007 Long Term Incentive Plan ("2007

  LTIP"). 1      The 2015 Demand explains the Board unlawfully granted themselves and other

  executives 825,000 stock options. These stock options were "spring-loaded," or granted

  immediately prior to the Company's announcement of positive news so that they would instantly

  become valuable. In addition, the 2015 Demand explains the Board granted defendant Chioini

  equity awards that exceeded the limits of the stockholder-approved 2007 LTIP. At the time,

  Rockwell's Board comprised of only four directors, defendants Chioini, Bagley, and Boyd as

  well as former director Kenneth Holt ("Holt"). Realizing their conflicted status and inability to

  investigate the 2015 Demand, Chioini & His Loyalists petitioned the Oakland County Court to


  1   The Company's 2007 LTIP expired on April 11, 2017.




                                                 - 31 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 32 of 79 PageID #: 173



  appoint S. Thomas Wienner ("Wienner") as the disinterested investigator. 2        Rockwell claims

  David Potts, an attorney also engaged by Chioini & His Loyalists, assisted Wienner in his

  investigation.    Based this tainted investigation, Wienner concluded that although granting

  themselves these stock options may have constituted a breach of fiduciary duty, he believed there

  was little chance of prevailing on the claim.

          75.      Then, in 2016, the Board received another stockholder demand letter (the "2016

  Demand") alleging that Holt and defendants Chioini, Klema, Bagley, and Boyd breached their

  fiduciary duties by concealing and misrepresenting information regarding Triferic and

  Rockwell's financial statements.     Again, these conflicted defendants petitioned the Oakland

  County Circuit Court to appoint Wienner to oversee this investigation. The Judge refused,

  concluding that Wienner was conflicted due to his previous investigation. They then sought to

  appoint another preferred attorney, Robert Carson.           The Judge again refused and instead

  appointed an unaffiliated third party. Rather than allow the unaffiliated third party to oversee the

  investigation, the defendants simply moved to dismiss their petition. Instead, Holt and

  defendants Bagley and Boyd created a new committee, the "Demand Committee," to investigate

  themselves. Even though the Judge rejected his appointment, the Demand Committee engaged

  Robert Carson as "independent legal counsel to advise and assist" the 2016 Demand's

  investigation. The investigation concluded in 2018 and resulted in defendants Bagley and Boyd

  deciding against pursuing legal action against themselves.




  2 Pursuant to section 450.1495(2)(c) of Michigan's Business Corporation Act, corporations may
  petition the court to appoint a disinterested individual to investigate stockholder demand claims
  and determine whether derivative litigation is in the company's best interest.




                                                  - 32 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 33 of 79 PageID #: 174



  A Stockholder Group Led by Richmond and Defendant Ravich Attempt to Exert Their
  Control over Rockwell

         76.     In early 2016, a stockholder group led by Richmond and defendant Ravich began

  efforts to take control over Rockwell.     Richmond owns and operates Richmond Brothers, an

  outside investment group.     Holding over 10% of the Company's common stock, Richmond

  Brothers and its affiliates were, and still and still are, the largest beneficial owner of Rockwell.

  Defendant Ravich began accumulating Rockwell's common stock prior to his election to the

  Board, and together with Richmond Brothers, held more than 11% of Company stock. After

  seeking the support of other stockholders, Richmond and defendant Ravich began pressuring

  defendant Chioini to implement changes. On February 4, 2016, the stockholder group sent an e-

  mail to defendant Chioini with a list of recommendations, including that the Company: (i)

  reconstitute or expand the Board; (ii) implement a best practices policy into Rockwell's

  governance programs; (iii) add more management depth; and (iv) provide a five-year plan for the

  commercialization of Triferic. Although their demands for the most part went unanswered, the

  Board decided to expand from four to five with the appointment of defendant Smith in June

  2016. This, however, was not enough to appease Richmond or defendant Ravich.

         77.     On March 2, 2017, Richmond and defendant Ravich initiated a proxy contest by

  nominating themselves as Board candidates at the 2017 Annual Meeting of Shareholders.

  Defendant Chioini quickly responded by filing a lawsuit on March 8, 2017, on behalf of

  Rockwell against Richmond, defendant Ravich, and certain Rockwell stockholders (the

  "Rockwell/Richmond Lawsuit"). The Rockwell/Richmond Lawsuit claimed that the defendants

  violated section 13(d) of the Exchange Act by failing to make certain required disclosures and

  misstating other filings with the SEC.




                                                 - 33 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 34 of 79 PageID #: 175



          78.      While the Richmond/Rockwell Lawsuit was still pending, defendant Ravich was

  elected to the Board over Rockwell's nominee by nearly two-thirds of the stockholders' vote on

  June 1, 2017.      At the time of defendant Ravich's election, there were only five directors on

  Rockwell's Board: defendants Chioini, Bagley, Boyd, and Smith, and Holt (who did not stand for

  reelection).    Despite being a Board member, defendant Chioini repeatedly declined defendant

  Ravich's formal requests for corporate records and deliberately excluded him from Board

  meetings.      On September 7, 2017, while the Rockwell/Richmond Lawsuit was still pending,

  Rockwell expanded its Board to six in order to meet NASDAQ audit requirements with the

  addition of defendant Cooper. Thus, the Board was comprised of defendants Chioini, Boyd, and

  Bagley on one side, and the newly appointed Board members on the other, defendants Smith,

  Ravich, and Cooper.

  Defendant Cooper Breached His Fiduciary Duties to Rockwell by Disclosing Material,
  Nonpublic Information to Further His Self-Interests

          79.      On November 22, 2017, Rockwell and Richmond entered into the first settlement

  agreement to the Rockwell/Richmond Lawsuit (the "First Settlement Agreement"). The First

  Settlement Agreement provided for, among other things: (i) an $895,000 reimbursement by

  Rockwell to the stockholder group (comprised in part by Richmond and defendant Ravich) for

  litigation and proxy contest expenses; (ii) the addition of one director by February 15, 2018, but

  if the Board did not add the director by that date, the stockholder group would be permitted to

  nominate directors; (iii) the elevation of either defendant Cooper or the new Board member to

  the position of Lead Independent Director in place of defendant Bagley; and (iv) the obligation

  of Richmond and defendant Ravich to "not, directly or indirectly, in any manner, alone or in

  concert with others," take certain actions, including: "consciously work in parallel, or otherwise

  participate in a joint activity or course of action, with any person (other than the Company or any



                                                - 34 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 35 of 79 PageID #: 176



  of its officers or directors) toward acquiring control or otherwise exercising a controlling

  influence over the and policies of the Company, whether or not pursuant to an express

  agreement."

         80.     The Whistleblower Complaint reveals the First Settlement Agreement's terms

  reflected an undisclosed agreement between Richmond and defendant Cooper, who breached his

  fiduciary duties to Rockwell by engaging in self-dealing and disclosing unauthorized information

  to Richmond.     While negotiating the settlement's terms, Richmond conspired with newly-

  appointed defendant Cooper to secure both reimbursement and expanded Board control.            In

  exchange, defendant Cooper would receive increased compensation by virtue of his elevated

  Board position as Lead Independent Director. In addition, defendant Cooper wanted his friend,

  defendant Colleran, on the Board. To meet their respective interests, defendant Cooper provided

  Richmond with material, nonpublic information regarding potential litigation Rockwell faced

  with respect to the Company's intellectual property. Richmond then leveraged this information

  against defendants Chioini, Bagley, and Boyd and pressured them into accepting the First

  Settlement Agreement's terms, which were previously construed by Richmond and defendant

  Cooper in secret. Richmond and defendant Cooper achieved their desires, as the First Settlement

  Agreement reveals.      However, as later revealed, the First Settlement Agreement had

  shortcomings and was unfavorable to Rockwell. Thus, rather than act in the best interests of the

  Company in negotiating settlement terms, defendant Cooper instead sought to benefit himself.

  The Whistleblower Complaint Reveals that Certain Defendants Breached Their Fiduciary
  Duties to Rockwell by Disclosing Material, Nonpublic Information and Manipulating
  Board Composition to Further Self-Interests

         81.     Under   the   terms   of the Richmond/Rockwell Lawsuit's First Settlement

  Agreement, Richmond and defendant Ravich were able to revive their proxy fight if Board failed

  to appoint a director by the February 15, 2018 deadline.       The Board knew it was in the


                                               - 35 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 36 of 79 PageID #: 177



  Company's best interest to meet this deadline. If not, the Company ran the risk of another costly

  proxy fight ensuing at the 2018 Annual Meeting of Shareholders. The threat of this proxy fight

  would give Richmond and defendant Ravich ammunition to renegotiate the First Settlement

  Agreement on more favorable terms. Additionally, Rockwell's $895,000 payment to Richmond

  and defendant Ravich would essentially become waste.            However, rather than acting in

  Rockwell's best interests and appointing a qualified director by the deadline, the Dissident

  Directors instead manipulated the director appointment process to further their own interests.

         82.     According to the Whistleblower Complaint, defendants Ravich, Cooper, and

  Smith conspired with Richmond to recruit new Board members that were predisposed to

  Richmond's self-enriching scheme.       They also secretly agreed to vote against any other

  candidate, however qualified, that was brought forth by defendants Chioini, Bagley, and Boyd.

  In disguise of her true intentions, defendant Smith suggested that the Board employ a recruiter,

  Jodi Emery ("Emery"), to search for candidates. Emery is the founding partner of Ignite Search

  Partners ("Ignite"). Although defendant Smith and Emery had a prior relationship, defendant

  Smith represented to the Board that they had never met before.          As a result of the prior

  relationship, defendant Smith exercised influence over Emery.         To manipulate the Board's

  process of evaluating and selecting a new director, defendant Smith instructed Emery to submit

  negative reviews on candidates that lacked the approval of Richmond and defendants Smith,

  Cooper, and Ravich. Inversely, she instructed Emery to recommend candidates that were

  predisposed to act loyally to defendants Smith, Cooper, and Ravich.

         83.     Defendant Smith's intention to enrich herself and the other directors is evidenced

  by her selected nominee, George Bickerstaff ("Bickerstaff"). Though the Board was receiving

  $60,000 in annual compensation at that time, Bickerstaff demanded that he receive $250,000.




                                                - 36 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 37 of 79 PageID #: 178



  Defendant Smith preferred Bickerstaff because if he was appointed, his required compensation

  could be used as a justification to increase the compensation of all directors. Defendant Smith

  and Emery also aided Bickerstaff to misstate the compensation he received from service on other

  corporate boards.   Additionally, Emery failed to disclose she was conflicted in recommending

  his candidacy, as Bickerstaff was one of Emery's personal friends who had also previously sat on

  the advisory board at Ignite, Emery's company.        Although defendants Ravich and Cooper

  continued to support Bickerstaff even after learning about these misstatements, defendant Smith

  withdrew her recommendation after realizing that a majority approval would be impossible,

  since defendants Chioini, Bagley, and Boyd would not support his candidacy.

         84.    Defendant Smith then proposed Elena Kogan ("Kogan"), who had no prior

  experience serving on a public company's board, and who also had an undisclosed prior

  relationship with Emery.    Though a majority vote seemed out of the question, the Board

  attempted to compromise by allowing Kogan's appointment, but only if another candidate, AJ

  Nassar ("Nassar"), was added as well. With the addition of two Board members, the plan to

  control Rockwell's Board would go awry. Although Kogan initially accepted, defendant Smith

  convinced Kogan to rescind her acceptance and tell the Board that she would only accept the

  offer if Nassar was not also included. Defendant Smith also instructed Emery to submit negative

  reviews on Nassar, who was preferred by defendants Chioini, Bagley, and Boyd. As a result of

  this improper interference, the Board failed to appoint a director by February 15, 2018 deadline,

  and Richmond and defendant Ravich were able to reengage their fight for control of the

  Company.

         85.    With defendants Chioini, Bagley, and Boyd threatened by the prospect of a

  second proxy fight, Richmond and defendants Smith, Cooper, and Ravich were able to negotiate




                                               - 37 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 38 of 79 PageID #: 179



  a second settlement agreement on terms even more favorable to them (the "Second Settlement

  Agreement"). The Second Settlement Agreement was entered into on March 7, 2018, and

  provided for, among other things: (i) an additional payment of $428,000 to Richmond; (ii) the

  addition of defendants Colleran and Wolin to the Board (both of whom were presented as

  independent); and (iii) the requirement that defendant Bagley not stand for reelection. While

  negotiating the Second Settlement Agreement, defendants Smith, Cooper, and Ravich conspired

  with Richmond to formulate an agreement that would enable them to take control of the Board

  and obtain higher compensation for themselves.

         86.    In addition, defendants Colleran and Wolin (both of whom joined the Board

  pursuant to the Second Settlement Agreement's terms), failed to disclose the existence of prior

  relationships before their appointments. Defendant Wolin failed to disclose his previous

  employment on the advisory board of Emery's company, and defendant Colleran failed to

  disclose her previous employment as a consultant for defendant Cooper's company. The failure

  to disclose this information ensured that defendants Colleran and Wolin would be appointed,

  thereby expanding Richmond and defendant Ravich's Board influence and opportunities for self-

  enrichment.

  Certain Defendants Manipulated Executive Compensation Reports and Voted to Appro v e
  Excessive Compensation

         87.    As exposed by the Whistleblower Complaint, the Dissident Directors violated

  their fiduciary duties of loyalty and care to Rockwell by manipulating an outside consultant into

  issuing an altered compensation report, and using the then manipulated report to vote in favor of

  increased compensation.

         88.    As part of the Second Settlement Agreement, Richmond and defendant Ravich

  agreed to vote in favor of the 2018 LTIP. Thereafter, the Dissident Directors secretly agreed to



                                               - 38 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 39 of 79 PageID #: 180



  remove defendant Boyd as Chairman of the Compensation Committee and replace him with

  defendant Ravich. Then, on April 17, 2018, Rockwell filed with the SEC a Current Report on

  Form 8-K announcing an amendment to the Second Settlement Agreement that provided for a

  vote in favor of a revised 2018 LTIP.

         89.     According to the Whistleblower Complaint, this revised 2018 LTIP was

  manipulated by John Markson ("Markson"), an executive compensation consultant referred to

  the Board by defendant Smith. Under defendant Smith's instruction, Markson manipulated his

  analysis of Board compensation so that his recommendation to the Board reflected higher pay

  than previous analyses. He accomplished this by including peer firms with significantly higher

  market capitalization so that it would seem as though "peer" executives were receiving higher

  compensation than truly comparable executives actually were.       The manipulated 2018 LTIP

  increased director pay by approximately 275% over their 2017 pay, or 50% over the previous

  compensation analysis conducted by a neutral compensation consultant.             According to

  defendants Chioini and Klema, this was 178% over the peer compensation analysis report

  conducted by the independent advisory firm, Institutional Shareholder Services (which the

  Individual Defendants were aware of). Based on the manipulated report, the Dissident Directors

  voted to approve a dramatic increase in annual compensation—from approximately $81,000 to

  approximately $225,000.    The vote was made without following Rockwell's Bylaws and with

  insufficient notice to defendants Chioini, Bagley, and Boyd.

         90.     In addition to increased compensation, the revised 2018 LTIP also purported to

  create stock options for nonexistent stock that could only by created by stockholder vote. The

  revised director stock options are more valuable than prior equity plans, since all vesting would

  occur within the first twelve months. Under prior plans, vesting occurred at a rate of one-third




                                                - 39 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 40 of 79 PageID #: 181



  per year over the course of three years. The revised 2018 LTIP was approved without following

  Bylaws, as there was neither a meeting of the Compensation Committee nor a full Board

  discussion.

         91.     In addition to enriching themselves at Rockwell's expense, the Individual

  Defendants' failure to disclose these alterations may have caused the Company to violate federal

  securities laws in further violation of their fiduciary duties to Rockwell.

  The Dissident Directors Violated Their Fiduciary Duties by Terminating Defendant
  Chioini Without Following Bylaws

         92.     According to defendants Chioini and Klema, on May 21, 2018, they received a

  stockholder demand letter containing serious allegations of wrongdoing and breaches of

  fiduciary duties by defendants Wolin, Ravich, Smith, and Colleran.            Pursuant to Rockwell's

  Bylaws, defendant Chioini sent an e-mail to the Board notifying everyone that there would be a

  telephonic emergency meeting to discuss the demand letter later that evening. Although all of

  the directors accepted the calendar invitation for the meeting that was attached to the e-mail, the

  Dissident Directors failed to join the call. Thereafter, defendants Chioini and Klema called for

  another special meeting to take place the following day, on May 22, 2018.

         93.     At some point prior to the May 22, 2018 special meeting, the Dissident Directors

  held a secret meeting without notice to defendants Chioini, Bagley, and Boyd. According to

  defendants Chioini and Klema, these directors sought to "hijack" the meeting and terminate

  defendant Chioini. According to Rockwell, however, the Dissident Directors had concluded by

  April 2018, that defendant Chioini was unfit to serve as CEO and decided that he would be

  terminated at a regularly scheduled meeting on May 30, 2018.

         94.     Nevertheless, the Dissident Directors used the occasion to expedite defendant

  Chioini's termination at the special meeting.       After connecting to the call and taking roll,



                                                  - 40 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 41 of 79 PageID #: 182



  defendant Chioini began to discuss the stockholder demand letter. However, he was quickly cut

  off by defendant Wolin, who immediately made a motion to terminate defendant Chioini. Over

  defendant Chioini's objection, defendant Wolin proceeded with the motion and the Dissident

  Directors voted to terminate defendant Chioini.       Immediately thereafter, the five Dissident

  Directors disconnected.   This motion was in contravention of Rockwell's Bylaws and regular

  orders. The meeting was called for the specific purpose of discussing the stockholder demand

  letter and there was no discussion permitted on the content of the motion. Moreover, defendants

  Bagley and Boyd were not permitted to speak, and though defendant Bagley was allowed to

  vote, defendant Boyd was not.

  Defendants Chioini and Klema Are Ousted, but Continued to Damage Rockwell by
  Resisting Their Terminations

         95.    The Company filed with the SEC a Current Report on form 8-K and issues a press

  release announcing defendant Chioini's termination on May 22, 2018.         On that same day,

  defendant Chioini made a public spectacle by locking himself in his office with defendant Klema

  and filing with the SEC a Current Report on Form 8-K. In the Form 8-K, defendant Chioini

  publicly disputed his termination and maintained that he was still CEO. On May 23, 2018, as a

  result of this chaos and the conflicting press release and Forms 8-K, NASDAQ halted all trading

  of Rockwell's stock for two days.

         96.    Defendant Wolin ordered defendant Klema, who remained CFO at the time, to

  shut down defendant Chioini's computer while they were locked inside his office, warning him

  that failure to do so could result in termination for cause.    Defendant Klema did not do as

  ordered and, as a result, he was terminated for cause. Following these actions, Rockwell filed

  suit seeking a declaration that defendants Chioini and Klema must accept their terminations (the

  "Declaratory Relief Lawsuit"). On May 25, 2018, the parties entered into a Stipulated Order,



                                               - 41 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 42 of 79 PageID #: 183



  which prohibited defendants Chioini and Klema from contacting any of Rockwell's employees

  for twenty-one days.

         97.     Defendants Chioini and Klema proceeded to violate the Stipulated Order by

  contacting defendants Bagley and Boyd and instructing them to perform certain actions.

  Specifically, defendants Bagley and Boyd were ordered to prevent Rockwell's preservation of

  defendants Chioini's and Klema's electronic records, "despite the fact that the Company had

  obligations to do so in light of the shareholder demand letter, this litigation, the SEC whistle

  blower complaint, and the SEC Inquiry." Defendant Bagley actively encouraged Rockwell's

  employees to prevent the preservation and collection of electronic records, even though the

  Company reminded him that he needed to comply with his legal obligations.           Additionally,

  Rockwell further explained that defendants Bagley and Boyd took possession of the only keys to

  defendants Chioini's and Klema's offices and forbade anyone from entering.

         98.     Defendants Chioini and Klema also attempted to destroy electronic evidence that

  was relevant to an ongoing SEC inquiry.           After engaging a forensic electronic discovery

  specialist, Rockwell discovered that defendants Chioini and Klema deleted thousands of e-mails

  in breach of their fiduciary duties and legal obligations to preserve records.

         99.     Defendants Bagley and Boyd also hired counsel for themselves at Rockwell's

  expense in contravention of a Board resolution prohibiting them from incurring costs without

  prior Board approval.     One of these firms, Dickinson Wright PLLC, required a retainer of

  $250,000.

         100.    Meanwhile, on June 13, 2018, defendants Chioini and Klema filed the

  Whistleblower Complaint seeking reinstatement of their positions.




                                                 - 42 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 43 of 79 PageID #: 184



         101.     As part of the Stipulated Order discussed above, the Individual Defendants were

  required to participate in mediation. As a result of the mediation, on June 20, 2018, Rockwell

  and defendants Chioini, Klema, Bagley, and Boyd executed an agreement term sheet (the "June

  Term Sheet"). The June Term Sheet provided that, among other things: (i) defendants Chioini

  and Klema were prohibited from holding themselves out as Rockwell officers or taking any

  actions on behalf of Rockwell; (ii) defendant Bagley will resign from the Board effective June

  21, 2018; (iii) defendant Chioini will remain a Board member; and (iv) the signatories must

  stipulate to its entry. In a sudden about-face, defendants Bagley and Boyd refused to stipulate to

  its entry, despite the fact that the June Term Sheet was a binding contract, and despite the fact

  that they were still fiduciaries. Thereafter, also in breach of the June Term Sheet, defendants

  Chioini and Klema filed a motion to set aside the June Term Sheet and appoint a receiver to run

  Rockwell.     At this point in time, defendant Chioini's fiduciary duties remained intact.   Thus,

  defendant Chioini further breached his fiduciary duties to Rockwell by refusing to abide to the

  June Term Sheet.      Due to this conduct, on July 17, 2018, Rockwell voluntarily dismissed the

  Declaratory Relief Lawsuit. Rockwell filed the Counterclaims against Chioini & His Loyalists

  on July 2, 2018 in response to the Whistleblower Complaint.

  The Individual Defendants Cause Rockwell to Enter into the Whistleblower Settlement
  Agreement Mutually Releasing One Another from All Claims at Rockwell's Expense

         102.     The Whistleblower Complaint filed by defendants Chioini and Klema and the

  Counterclaims filed by Rockwell ultimately resulted in a settlement on August 7, 2018.

  Rockwell and the Individual Defendants signed the Whistleblower Settlement Agreement, and

  most of its terms were filed with the SEC on a Current Report on Form 8-K that day. The

  Whistleblower Settlement Agreement provides that defendants Chioini and Boyd "resigned"

  from the Board on the agreement's execution date and thus, their fiduciary duties to the Company



                                                 - 43 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 44 of 79 PageID #: 185



  remained intact until August 7, 2018. The Whistleblower Settlement Agreement also provides

  for the mutual release of all claims between Rockwell and defendants Chioini, Klema, Bagley,

  and Boyd. Specifically, the Form 8-K discussing the Whistleblower Settlement Agreement

  stated:

            On August 7, 2018, Rockwell Medical, Inc., a Michigan corporation (the
            "Company") together with Benjamin Wolin ("Wolin"), Mark Ravich ("Ravich"),
            John Cooper ("Cooper"), Robin Smith ("Smith") and Lisa Colleran ("Colleran")
            (Wolin, Ravich, Cooper, Smith, and Colleran are collectively referred to as the
            "Other Directors") entered into a confidential settlement agreement and mutual
            release with Robert L. Chioini ("Chioini"), Thomas E. Klema ("Klema"), Patrick
            J. Bagley ("Bagley") and Ronald D. Boyd ("Boyd", together with Chioini, Klema
            and Bagley, the "Settling Parties") (the "Settlement Agreement"). The Settlement
            Agreement, which was entered into pursuant to that certain settlement term sheet,
            dated July 30, 2018, provided, among other things, that:

            •      Chioini and Boyd resigned from the Company's Board of Directors (the
                   "Board");

            •      The Settling Parties, the Company (including certain of its affiliates and
                   representatives), and the Other Directors mutually release one another
                   from any and all claims through the date of the Settlement Agreement;

            •      The Settling Parties and the Company will cause the federal lawsuit filed
                   against the Company and the Other Directors, and the Company's
                   counterclaims against the Settling Parties, in the Eastern District of
                   Michigan to be dismissed with prejudice and without cost to any party
                   thereto;

  By mutually releasing the claims against one another, the Individual Defendants caused

  Rockwell to forfeit valuable breach of fiduciary duty claims against defendants Chioini, Klema,

  Bagley, and Boyd, at a minimum.

            103.   In addition to allowing defendants Chioini, Klema, Bagley, and Boyd to escape

  liability from their breaches of fiduciary duties, the Individual Defendants also forced Rockwell

  to take on the costs of their wrongdoings.        Specifically, Rockwell was required to pay an




                                                 - 44 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 45 of 79 PageID #: 186



  aggregate $1.5 million to defendants Chioini, Klema, Bagley, and Boyd, as well as an additional

  $30,000 to defendant Boyd. The Form 8-K stated:

         •      The Company will pay to the Settling Parties an aggregate payment of
                $1.5 million, $750,000 of which was paid upon the execution of the
                Settlement Agreement. The remaining $750,000 will be paid in nine
                monthly installments of $83,333 each, with the last installment being paid
                in May 2019. The Company will also pay Boyd an additional $30,000
                upon      his     execution    of     the     Settlement      Agreement.

  The Company's Quarterly Report filed on Form 10-Q with the SEC on November 9, 2018,

  discloses the Whistleblower Settlement Agreement's full terms. The Whistleblower Settlement

  Agreement attached to the Form 10-Q explains how the $1.5 million payment is to be allocated

  between these defendants, explaining:

         Division of Payments. Chioini, Klema, Bagley, and Boyd will determine
         amongst themselves how to allocate the payments … between themselves (with
         the exception of the $30,000 payment to be made directly to Boyd). Rockwell
         shall have no responsibility or liability with respect to any such allocation.

         104.   The Individual Defendants caused Rockwell to accelerate the vesting of

  defendants Chioini's and Klema's unvested Company stock options, which were scheduled to

  vest through October 2, 2018. The November 9, 2018 Form 10-Q explained:

         In accordance with the original terms of their employment agreements of
         [Chioini] and [Klema] and in accordance with the terms of the Settlement
         Agreement…, the Company accelerated the vesting of 258,334 and 71,667
         unvested stock options on the termination date. As a result of this acceleration of
         stock options, the Company recorded additional stock-based compensation of
         approximately $162,000.

         105.   Rockwell claims defendants Chioini and Klema were terminated for cause.

  According to defendants Chioini's and Klema's employment agreements with Rockwell,

  termination for cause results in the Company owing them nothing other than unpaid

  compensation. Defendant Chioini's and Klema's employment agreementsattached to the

  Company's Current Report on Form 8-K filed with the SEC on March 13, 2018explain:


                                               - 45 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 46 of 79 PageID #: 187



         In the event of a termination of Executive's employment by the Company for
         Cause, without Good Reason, … Executive shall be entitled to any unpaid
         compensation accrued through the last day of the Executive's employment....
         Executive shall not be entitled to receive any other compensation or benefits from
         the Company whatsoever.

  Had the Individual Defendants maintained Rockwell's claim that defendants Chioini and Klema

  were terminated for cause, they would not have been entitled to any additional compensation,

  including the $1.5 million and the acceleration of any unvested shares.

         106.    Thus, not only did defendants Chioini, Klema, Bagley, and Boyd manage to get

  away with breaching their fiduciary duties, but they also managed to negotiate a transaction

  whereby Rockwell would actually compensate them.             Rather than continuing to pursue

  Rockwell's claims against defendants Chioini, Klema, Bagley, and Boyd, the Individual

  Defendants instead forced Rockwell to take on the costs of their wrongdoing, resulting in an

  unjustified payment of $1.5 million and the unwarranted acceleration of defendants Chioini's and

  Klema's unvested shares.

            THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT
                     IN A SERIES OF IMPROPER STATEMENTS

         107.    In the midst of this ongoing drama between, between November 8, 2017 and May

  10, 2018, the Individual Defendants made or allowed the Company to make a series of improper

  statements in press releases, filings with the SEC, and during conference calls. These improper

  statements concerned: (i) Triferic's separate reimbursement potential; (ii) the Company's

  estimated reserve figures; (iii) the effectiveness of the Company's internal controls; and (iv)

  certifications pursuant to SOX.

         108.    The CMS approving Triferic for separate reimbursement was, and still is, critical

  to Rockwell's financial health.   "Until the add-on reimbursement status issue is resolved for

  Triferic, we do not anticipate realizing significant revenues from it," the Company stated in its



                                                - 46 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 47 of 79 PageID #: 188



  Quarterly Report on Form 10-Q filed with the SEC on May 9, 2017. The Individual Defendants

  repeatedly assured the public that this critical development would soon materialize.       "[W]e

  believe that Triferic will receive separate reimbursement" the Company stated in its Quarterly

  Reports on Forms 10-Q for the first, second, and third quarters of 2017.

            109.   In pursuing Triferic's separate reimbursement, Rockwell employed Steven

  Stranne ("Stranne") to lobby on its behalf with the CMS. On March 24, 2018, Stranne followed

  up Triferic's application for separate reimbursement in an e-mail to the CMS's Chief Medical

  Officer, Dr. Anand Shah. On March 27, 2018, Dr. Shah e-mailed Stranne back informing that

  the CMS rejected Triferic. The e-mail stated: "We have carefully reviewed your concept and

  submitted materials. Unfortunately, given the other initiatives CMS has underway, we will not be

  able to pursue this model."      Stranne, who frequently communicated between the CMS and

  Rockwell, forwarded the e-mail to Rockwell's management, including defendants Chioini and

  Klema. Defendants Chioini and Klema, however, failed to share this critical development with

  the public. The Dissident Directors claim they did not discover the e-mail's existence until May

  21, 2018, the day before defendant Chioini's termination.       Still, even after they admittedly

  learned of the rejection, these Board members also failed to disclose this information to the

  public.

            110.   On May 7, 2018, defendant Chioini asked Stranne in an e-mail to review his notes

  for the May 10, 2018 call with investors. Although the CMS rejected Triferic, defendant Chioini

  wanted to tell the public, "[r]egarding the timing for receiving an approval from CMS…, we are

  hopeful that we will hear from them sometime in this second quarter." On May 8, 2018, Stranne

  replied to defendant Chioini and advised caution in an e-mail stating, "be sensitive to how this

  might sound if read by people at CMS like Dr. Shah. CMS said 'no'."




                                                 - 47 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 48 of 79 PageID #: 189



          111.   Despite their undisclosed knowledge of the CMS's unequivocal denial, the

  Individual Defendants continued to create an expectation that the CMS would soon approve

  Triferic.

  Improper Statements Concerning Triferic's Separate Reimbursement Potential and
  Estimated Reserve Figures

          112.   From November 8, 2017 to May 10, 2018, Rockwell's statements about the high

  likelihood of Triferic obtaining separate reimbursement status and its estimated reserve figures

  were improper. These statements were improper when made because they failed to disclose and

  misrepresented the following material, adverse facts, which the Individual Defendants knew,

  consciously disregarded, or were reckless in not knowing: (i) that the CMS had already denied

  Triferic's proposal for separate reimbursement by no later than March 27, 2018, of which certain

  of the Individual Defendants were well aware; and (ii) consequently, Rockwell's estimated

  reserve figures were understated.

          Improper Statements Made Before CMS's Denial E-mail

          113.   On November 8, 2017, Rockwell filed with the SEC its Quarterly Report on Form

  10-Q for the third fiscal quarter ended September 30, 2017 (the "Q3 2017 Form 10-Q"). In the

  Q3 2017 Form 10-Q, defendants created an expectation that Rockwell would soon be successful

  in its endeavor to obtain separate reimbursement status for Triferic. In supporting the assertion

  that Triferic will receive separate reimbursement, the Company pointed to its extensive efforts in

  working with policy makers "whom have been supportive" and "are encouraging CMS to

  immediately approve separate reimbursement for Triferic." In particular, the Q3 2017 Form 10-

  Q stated:

          We believe that Triferic will receive separate reimbursement as a result of our
          extensive efforts in working with policy makers. We have had in-depth
          discussions with high level officials within the current administration, key
          members of Congress, patient advocacy groups and other stakeholders regarding


                                                - 48 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 49 of 79 PageID #: 190



         the merits of Triferic and why this innovative therapy should receive separate
         reimbursement, all of whom have been supportive of our efforts. We have had
         meetings with the leadership of the Department of Health and Human Services,
         the Centers for Medicare and Medicaid Services (CMS) and the Center for
         Medicare and Medicaid Innovation (CMMI). Upon their guidance, we have
         submitted a proposal to the Innovation Center at CMS. Among other advantages,
         the proposal highlights the improved clinical benefits that Triferic provides to
         patients, as well as the significant cost savings Triferic delivers to both Medicare
         and dialysis providers. Additionally, our key supporters in Congress and other
         influential agencies are encouraging CMS to immediately approve separate
         reimbursement for Triferic.

         114.    On the same day, Rockwell held an earnings conference call with analysts and

  investors in connection with its third quarter 2017 financial results. During defendant Chioini's

  opening remarks, he furthered the expectation that Triferic would obtain separate reimbursement

  status. In particular, defendant Chioini stated:

         Now regarding our pursuit of gaining separate reimbursement for Triferic, as you
         know this is a top priority for us. We have made substantial progress since our last
         update and we have moved considerably closer to what we anticipate will be a
         favorable outcome.

         Over the last several weeks, we have had productive meetings with the Centers
         for Medicare and Medicaid Services, CMS, and also with the Center for Medicare
         and Medicaid Innovation, CMMI. At their request, we prepared and submitted a
         proposal to the innovation center at CMS.

         Among other things, the document highlights the improved clinical benefits that
         Triferic provides to patients, as well as the significant cost savings Triferic
         delivers to both Medicare and dialysis providers.

         115.    On March 15, 2018, less than two weeks before the CMS denied Triferic for

  separate reimbursement, Rockwell filed its Annual Report on Form 10-K for the fiscal year

  ended December 31, 2017 (the "2017 Form 10-K") with the SEC. Defendants Chioini, Klema,

  Bagley, Boyd, Cooper, Smith and Ravich signed the 2017 Form 10-K. In the 2017 Form 10-K,

  the Company conveyed that separate reimbursement status was anticipated. In particular, the

  Company stated:




                                                 - 49 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 50 of 79 PageID #: 191



         While we cannot predict the outcome or timing of the CMS review, we anticipate
         that Triferic will receive separate reimbursement as a result of our extensive
         efforts in working with policy makers, Congress and stakeholders within the
         dialysis industry. We have had in-depth discussions with senior officials within
         the current administration, key members of Congress, patient advocacy groups
         and other industry stakeholders regarding the merits of Triferic and why this
         innovative therapy should receive separate reimbursement. Our efforts have
         received strong support. We have submitted information to CMS that highlights
         the improved clinical benefits that Triferic provides to patients, as well as the
         significant cost savings Triferic delivers to both Medicare and dialysis providers.

         116.    The 2017 Form 10-K furthered the incorrect notion that Triferic would soon be

  granted separate reimbursement status by pointing out that Rockwell had already begun

  producing Triferic. Rockwell heightened the expectation of separate reimbursement approval by

  stating that Triferic's commercial sales will begin in the first half of 2018, assuming CMS

  approves Triferic.   Additionally, the Company's estimated reserve figures reveal that the

  Individual Defendants were betting on obtaining separate reimbursement status. Although the

  Company reserved $3.5 million in the event the CMS denied Triferic, Rockwell already

  produced $5 million worth of Triferic inventory. The 2017 Form 10-K stated:

         We have built significant inventory of Triferic in anticipation of receiving
         separate reimbursement status. However, if we are unable to successfully
         commercialize Triferic and achieve sufficient sales volumes over the next one to
         two years, we may have to write off a significant portion of our inventory
         investment in Triferic, which would have an adverse effect on our business,
         results of operations and financial position. We have classified $6.0 million of
         Triferic Active Pharmaceutical Ingredient ("API") as non-current inventory as of
         December 31, 2017. We have produced sufficient supplies of Triferic API to meet
         expected prospective demand in 2018 and 2019, assuming we can start
         commercial sales under separate reimbursement status in the first half of 2018. As
         of December 31, 2017, we also had $5.0 million of Triferic finished goods
         inventory that could expire within the next twelve months and against which we
         have reserved $3.5 million and expensed in 2017 as a result of the uncertainty
         regarding separate reimbursement for Triferic.




                                               - 50 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 51 of 79 PageID #: 192



             Improper Statements Made After CMS's Denial E-mail

             117.   On March 27, 2018, the CMS sent an e-mail to Stranne informing that Triferic

  was denied separate reimbursement status. This e-mail was promptly forwarded to Rockwell's

  management, including defendant Chioini. Defendants failed to file a Current Report on Form 8-

  K or otherwise inform the public of this critical development. Instead, defendants continued to

  make it seem as though CMS's approval was imminent.

             118.   In particular, on April 5, 2018 and May 2, 2018, Rockwell issued press releases

  stating:

             Rockwell's recent FDA approved drug Triferic is indicated for iron replacement
             and maintenance of hemoglobin in hemodialysis patients. Triferic delivers iron to
             patients during their regular dialysis treatment, using dialysate as the delivery
             mechanism. Triferic has demonstrated that it safely and effectively delivers
             sufficient iron to the bone marrow and maintains hemoglobin, without increasing
             iron stores (ferritin). Rockwell intends to market Triferic to hemodialysis patients
             in the U.S. dialysis market and globally.

             119.   These press releases suggested that Triferic would be marketed in the U.S.

  dialysis market despite the fact that the CMS had denied separate reimbursement status.

  Rockwell's fiduciaries knew that Triferic could not be successfully marketed without obtaining

  separate reimbursement status.

             120.   On May 10, 2018, nearly a month and a half after the CMS had denied Triferic for

  separate reimbursement, Rockwell filed its Quarterly Report on Form 10-Q for the first quarter

  ended March 31, 2018 (the "Q1 2018 Form 10-Q") with the SEC. Despite the fact that the CMS

  had already denied Rockwell's proposal, the Company still claimed that Triferic has the potential

  to be granted separate reimbursement status. In supporting this assertion, the Company pointed

  to conversations with high level officials and members of Congress that resulted in "strong

  support for separate reimbursement for Triferic." Rockwell's statements suggest that because of




                                                    - 51 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 52 of 79 PageID #: 193



  this, and because Triferic's clinical benefits and cost savings have been communicated to the

  CMS, separate reimbursement status is likely. The Q1 2018 Form 10-Q stated:

          Although we cannot be certain, we believe that Triferic has the potential to be
          granted separate reimbursement by CMS as a result of our extensive efforts in
          working with policy makers to secure separate reimbursement. We have had in-
          depth discussions with high level officials within the current administration, key
          members of Congress, patient advocacy groups and industry stakeholders
          regarding the merits of Triferic and about why this innovative therapy should
          receive separate reimbursement. Our efforts have resulted in strong support for
          separate reimbursement for Triferic. We have submitted information to CMS that
          highlights the improved clinical benefits that Triferic provides to patients, as well
          as the significant cost savings Triferic delivers to both Medicare and dialysis
          providers.

          121.    The Q1 2018 Form 10-Q also stated the Company's estimated reserve figures,

  which failed to account for CMS's denial of separate reimbursement:

          We have built and previously invested in significant inventory of Triferic in
          anticipation of receiving separate reimbursement status. However, if we are
          unable to successfully commercialize Triferic and achieve sufficient sales
          volumes over the next one to two years, we will have to write off a significant
          portion of our inventory investment in Triferic, which would not have a material
          negative impact on our cash flow but would have a material adverse effect on our
          results of operations and financial position. As of March 31, 2018, we had $5.9
          million of Triferic finished goods inventory that could expire within the next 12
          months and against which we have reserved $4.8 million. In the first quarter of
          2018, we reserved an additional $1.3 million (included within our $4.8 million
          reserve) resulting in a remaining net book value of $1.1 million of Triferic
          finished goods inventory as of March 31, 2018.

          122.    On the same day, Rockwell held a conference call with analysts and investors to

  discuss its first quarter of 2018 results. During his opening remarks, defendant Klema said that

  he anticipated Triferic would obtain separate reimbursement and repeated the estimated reserve

  figures, stating:

          We have built considerable inventory of Triferic in anticipation of obtaining
          separate reimbursement. As of March 31, we had $5.9 million of Triferic finished
          goods inventory, and we reserved $4.8 million of that total $5.9 million. And of
          that $4.8 million reserved, $1.3 million was reserved in the first quarter, resulting
          in the remaining net book value of $1.1 million as of the end of March.



                                                 - 52 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 53 of 79 PageID #: 194




             123.   Additionally, during the question and answer session of the conference call,

  defendant Klema presented CMS's approval not as a matter of if, but as a matter of when,

  stating:

             We've certainly built a lot of inventory in anticipation of reimbursement. And to
             some extent, it's an insurance policy because we certainly want to have the
             product available once we have the green light to start selling under separate
             reimbursement.

             124.   In his opening remarks during the call, defendant Chioini made it seem as though

  there was no new information regarding Triferic's separate reimbursement status.           He also

  assured the public that he would update stockholders and investors once new information was

  received. In particular, defendant Chioini stated:

             It is difficult for us to estimate the timing for receiving approval on the
             demonstration project. We are hopeful that we will hear news soon. We continue
             to have frequent and current communications with key policymakers who are
             working on behalf of implementing the reimbursement pathway for Triferic or
             any new innovative therapy entering the renal space. We have not been given a
             hard date for a response nor can we guarantee the outcome, but we will update
             you once we have new information.

             125.   During the question and answer session of the conference call, defendant Chioini

  further made it seem as though there was no new information regarding Triferic's separate

  reimbursement status. Also, defendant Chioini again falsely promised to update stockholders on

  the status of Rockwell's request for separate reimbursement. The following exchange took place:

             David Michael Bouchey - IFS Securities, Inc., Research Division – Head of
             Healthcare Research

             All right. And I know it's impossible to tell what's going on in the minds of the
             people at CMS and CMMI, but is there a date beyond which you would not wait
             any longer for CMS to act? Or have you or the Board of Directors even
             considered that?




                                                  - 53 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 54 of 79 PageID #: 195



         [Defendant] Chioini

         Well, we haven't considered -- well, certainly, we consider it, but we haven't
         determined a final cutoff date for seeking separate reimbursement. We believe it's
         in the best interest of the company and the shareholders to move forward and
         work to get that reimbursement. But we're continually assessing the status of the
         request and the options on the table. And as we go forward, we'll certainly let
         shareholders know.

         126.    The Q1 2018 Form 10-Q also revealed that the SEC was looking into the

  Company's statements concerning Triferic's separate reimbursement status. In particular, the Q1

  2018 Form 10-Q stated:

         [W]e received a letter dated April 24, 2018 from the Securities and Exchange
         Commission requesting certain information generally with respect to the status of
         CMS's determination of separate reimbursement status for Triferic and our current
         decision not to actively market and sell Triferic without such separate
         reimbursement. We are cooperating with this request.

  This disclosure partially reveals the Company's inadequate internal controls, described below.

  Improper Statements Concerning the Effectiveness of the Company's Internal Controls
  and Certifications Pursuant to SOX

         127.    From November 8, 2017 to May 10, 2018, defendants made statements

  concerning the effectiveness of Rockwell's internal controls and provided certifications pursuant

  to SOX.    These statements were improper when made because they failed to disclose and

  misrepresented the following material, adverse facts, which the Individual Defendants knew,

  consciously disregarded, or were reckless in not knowing: (i) the denial of separate

  reimbursement of Triferic has significant implications to Rockwell's financial health, including

  the adequacy of the Company's reserves and future projections; (ii) that the Company was

  experiencing known but undisclosed deficiencies in its internal controls; and (iii) as a result,

  Rockwell's representation's concerning the effectiveness of its internal controls and certifications

  pursuant to SOX were improper.




                                                 - 54 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 55 of 79 PageID #: 196



         128.    In Rockwell's Q3 2017 Form 10-Q referenced above, the Company represented

  that its internal controls over disclosure controls and procedures were effective. The Q3 2017

  Form 10-Q was signed by defendants Chioini and Klema, who made certifications pursuant to

  SOX attesting the adequacy of internal controls over financial reporting. The Q3 2017 Form 10-

  Q stated:

         As of the end of the period covered by this report, we carried out an evaluation
         under the supervision and with the participation of our management, including our
         Chief Executive Officer and Chief Financial Officer, of the effectiveness of the
         design and operation of our disclosure controls and procedures. Based upon that
         evaluation, our Chief Executive Officer and Chief Financial Officer concluded
         that our disclosure controls and procedures were effective, at the reasonable
         assurance level, as of the end of the period covered by this report.

         Changes in Internal Control over Financial Reporting

         There have been no changes in our internal control over financial reporting (as
         defined in Rule 13a-15 under the Exchange Act) during the most recently
         completed fiscal quarter that materially affected, or are reasonably likely to
         materially affect, our internal control over financial reporting.

         129.    Rockwell's 2017 Form 10-K, referenced above, also stated that its internal

  controls over financial reporting and disclosure controls were effective as of December 31, 2017.

  The 2017 Form 10-K was signed by defendants Chioini, Klema, Bagley, Boyd, Cooper, Smith,

  and Ravich, with defendants Chioini signing on behalf of the Company. Rockwell's 2017 Form

  10-K contained certifications pursuant to SOX, signed by defendants Chioini and Klema,

  attesting to the accuracy of the financial reports, the disclosure of all material changes to its

  internal controls over financial reporting, and the disclosure of all fraud.

         130.    The Company's above-referenced Q1 2018 Form 10-Q stated that "[t]here have

  been no changes in our internal control over financial reporting (as defined in Rule 13a-15 under

  the Exchange Act) during the most recently completed fiscal quarter that materially affected, or

  are reasonably likely to materially affect our internal control over financial reporting." The Q1


                                                  - 55 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 56 of 79 PageID #: 197



  2018 Form 10-Q was signed by defendants Chioini and Klema. The filing also contained SOX

  certifications signed by defendants Chioini and Klema attesting to the accuracy of the financial

  reports, the disclosure of all material changes to its internal controls over financial reporting, and

  the disclosure of all fraud.

                       REASONS THE STATEMENTS WERE IMPROPER

          131.    These statements referenced above were each improper when made because they

  failed to disclose and misrepresented the following material, adverse facts, which the Individual

  Defendants knew, consciously disregarded, or were reckless in not knowing: (i) that the CMS

  had already denied Triferic's proposal for separate reimbursement by no later than March 27,

  2018, of which Rockwell was well aware; (ii) Rockwell's estimated reserve figures were

  understated; (iii) the denial of separate reimbursement of Triferic has significant implications to

  Rockwell's financial health, including the adequacy of the Company's reserves and future

  projections; (iv) that the Company was experiencing known but undisclosed deficiencies in its

  internal controls; and (v) as a result, Rockwell's representation's concerning the effectiveness of

  its internal controls and certifications pursuant to SOX were improper.

                                 THE TRUTH SLOWLY EMERGES

  First Quarter of 2018

          132.    The truth about Rockwell's lack of internal controls over its disclosures slowly

  began to surface on May 10, 2018, when Rockwell filed its Q1 2018 Form 10-Q with the SEC.

  The Q1 2018 Form 10-Q disclosed that the SEC was requesting information regarding Triferic's

  separate reimbursement status. Specifically, the Q1 2018 Form 10-Q stated:

          As a follow up to their prior letters dated February 13, 2017 and April 5, 2017, we
          received a letter dated April 24, 2018 from the Securities and Exchange
          Commission requesting certain information generally with respect to the status of
          CMS's determination of separate reimbursement status for Triferic and our current



                                                  - 56 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 57 of 79 PageID #: 198



          decision not to actively market and sell Triferic without such separate
          reimbursement.

          133.    On the news of the SEC's investigation, Rockwell's market capitalization plunged

  by 6%, or $0.35 per share to close on May 10, 2018 at $5.36 per share, compared to the previous

  trading day's closing of $5.71 per share, erasing more than $18 million in market capitalization in

  a single day.

  The Events of May 22, 2018 and May 23, 2018

          134.    The truth about Rockwell's defective internal controls further emerged on May

  22, 2018, as the Company's fiduciaries issued, or allowed to be issued, conflicting press releases

  concerning defendant Chioini's termination. On May 22, 2018, Rockwell issued a press release

  and filed a Current Report on Form 8-K with the SEC announcing that, "the Company's

  President and Chief Executive Officer, Robert Chioini, has been terminated from his positions,

  effective immediately."      Later on that same day, defendants Chioini and Klema locked

  themselves in defendant Chioini's office and filed an unauthorized Current Report on Form 8-K

  with the SEC, which was issued the following day. Defendant Chioini claims to have issued the

  Form 8-K to correct materially false and misleading statements in the previous May 22 press

  release in fulfillment of his fiduciary duties.    In the Form 8-K, defendant Chioini publicly

  disputes his termination and implies that it was the other Board members that breached their

  fiduciary duties, writing:

          Item 8.01 Other Events

          A board meeting called for the purpose of discussing a shareholder demand letter
          and informing the board that the independent non-conflicted directors had hired
          independent counsel to conduct an internal investigation in response to the
          demand letter requiring immediate initiation of an investigation of alleged breach
          of fiduciary duties by various directors and other possible violations of federal
          securities laws. The directors who are the subjects of the allegations of breaches
          of fiduciary duty asserted the position that they voted to fire the CEO. As that



                                                - 57 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 58 of 79 PageID #: 199



         action was not the purpose of the special meeting, the determination of the non-
         conflicted independent directors was that the termination was not effective, and
         based on that and in accordance with the CEO's employment contract the CEO
         remains. The CEO through counsel has notified the SEC of the action taken by
         the directors whose conduct is discussed in the demand letter that gives rise to the
         investigation, and the CEO continues to serve as the CEO consistent with the
         terms of his employment agreement. The internal investigation is proceeding
         under the two non-conflicted independent directors Patrick Bagley and Ronald
         Boyd.

         135.    On May 23, 2018, defendant Chioini followed up his Form 8-K with a press

  release titled "Rockwell Medical CEO Issues Press Release." In that press release, defendant

  Chioini created additional chaos by publicly sharing his account of the circumstances

  surrounding his termination, writing:

         I submitted a response to The 8K that the Company issued this morning M ay 23,
         2018, that I signed, Acc-no: 0001104659-18-035192, is true and accurate and
         represents correctly what has transpired. We have made appropriate disclosures
         to the Company's auditors, and we are following proper governance measures. As
         CEO, I have instructed the CFO to remain in his duties.

         As the 8K states, on May 22, 2018, I called an emergency Board meeting f or the
         purpose of discussing a shareholder demand letter requesting an independent
         investigation and alleging breaches of fiduciary duties and other possible
         violations of securities and other laws by various directors. The special meetin g
         was called for the sole purpose of discussing various allegations of misconduct by
         directors and inform the full Board of steps the non-conflicted independent
         directors have taken to retain counsel and initiate an independent investigation.
         The call was convened and the directors whose conduct was the subject of the
         allegations of breaches of fiduciary duties, with securities counsel present,
         asserted the position that they voted to fire the CEO. As that action was not the
         purpose of the special meeting, the termination of the CEO, in the opinion of th e
         non-conflicted independent directors, was not effective. The CEO, through
         counsel, has notified the SEC of the action taken by the directors whose conduct
         is discussed in the demand letter that gave rise to the investigation. The CEO
         continues to serve as the CEO consistent with the terms of his employment
         agreement. The internal investigation is proceeding under direction of the two
         non-conflicted independent directors Patrick Bagley and Ronald Boyd who have
         retained qualified and highly experienced counsel to conduct the investigation.

         The Chairman of Board issued a second conflicting 8K this morning. Therein is
         referenced a Board meeting in which it is asserted that the CFO, Thomas Klema,
         was terminated. I have no information to suggest the governance requirements to
         call such a meeting were followed. The same 8K states that the Board created a


                                                - 58 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 59 of 79 PageID #: 200



         Special Transition Committee comprised of Benjamin Wolin, Lisa Colleran, an d
         John Cooper, to provide board-level oversight of the Company's strategic
         direction and day-to-day operations during the Company's transition. I have no
         information to suggest that the governance requirements for the creation of such
         a committee were followed.

         I am informed that the independent investigation has commended. Our
         expectation is that all directors will cooperate fully with the investigation. I
         remain committed fully to acting in the best interests of all shareholders.

         136.    On May 23, as a result of these conflicting press releases, NASDAQ took the

  unusual measure of halting trading in Rockwell's stock for two days, stating:

         NEW YORK, May 23, 2018 (GLOBE NEWSWIRE) -- The Nasdaq Stock Market
         (Nasdaq:NDAQ) announced that the trading halt status in Rockwell Medical, Inc.
         (Nasdaq:RMTI) was changed to "additional information requested" from the
         company. Trading in the company's stock had been halted today, May 23, 2018, at
         09:23:14 Eastern Time for "news pending" at a last sale price of $5.94.

         Trading will remain halted until Rockwell Medical, Inc. has fully satisfied
         Nasdaq's request for additional information.

         137.    These conflicting press releases and the announcement that NASDAQ was halting

  Rockwell's trading exposed the chaos surrounding Rockwell's management and revealed a total

  absence of controls over Rockwell's reporting.

         138.    On this news, and after Rockwell's trading resumed on May 25, 2018, market

  capitalization plunged by 11%, or $0.67 per share over five consecutive trading days to close on

  June 1, 2018 at $5.27 per share, compared to closing on May 24, 2018 at $5.94 per share, erasing

  $34 million of market capitalization.

  June 27, 2018 Form 8-K

         139.    On June 27, 2018, three months after Rockwell received the denial e-mail from

  the CMS, the truth about Triferic's separate reimbursement status emerged as the Company filed

  with the SEC a Current Report on Form 8-K announcing the resignation of its auditor, Plante &

  Moran, effective immediately. The Form 8-K attached a letter from Plante & Moran dated June



                                                   - 59 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 60 of 79 PageID #: 201



  22, 2018, stating that the auditor felt Rockwell hid CMS's denial e-mail, which Plante & Moran

  included as an attachment. In the letter, Plante & Moran wrote:

         Dear Audit Committee Members:

         We have been made aware of the attached e-mail received by Rockwell Medical,
         Inc. (Rockwell) on March 27, 2018 in connection with its ongoing pursuit of
         Triferic special reimbursement status. This e-mail was not disclosed to us in the
         course of our review procedures related to the financial statements for the quarter
         ended March 31, 2018 (Q1) included in Rockwell's form 10Q filed on May 15,
         2018. This e-mail and its contents are inconsistent with representations made to
         us by Rockwell, orally and in writing, in connection with our review procedures.
         Had we been made aware of this e-mail, we would have informed you of the
         following matters:

         Uncorrected Misstatements

         Management's estimate of reserves for slow-moving and obsolete Triferic
         inventory is determined based on a weighted average probability model that
         considers anticipated product launch dates, current sales projections, and product
         expiration dates. Rockwell management represented that the factors used in its
         determination of the Q1 reflected the best information and estimates available as
         of the 10Q filing date. In estimating these reserves for Q1, Rockwell assigned a
         50 percent probability weighting to outcomes dependent on near-term approval of
         Triferic special reimbursement status. Elimination of those outcomes from the Q1
         reserve analysis model would have suggested additional reserves recognizable in
         Q1 totally approximately $400,000.

         Internal Control Matters

         The above-referenced e-mail provides significant evidence regarding Rockwell's
         ongoing pursuit of Triferic special reimbursement status that was not given
         consideration in determining inventory reserves, classification and disclosures.
         This failure to consider all known facts and evidence regarding these matters is a
         deficiency in operation and effectiveness of Rockwell's financial reporting and
         disclosure controls that we consider to be a material weakness in those controls.

         Inconsistencies in 10Q Filing

         We call to your attention to the following matters in Rockwell's form 10Q filing
         for the quarter ended March 31, 2018, that we believe to be inconsistent with the
         facts in existence at the time of filing:

             •   Certification Pursuant to Rule 13a-14(a) – Robert L. Chioini
             •   Certification Pursuant to Rule 13a-14(a) – Thomas E. Klema



                                               - 60 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 61 of 79 PageID #: 202



             •   Note 2 to the Q1 financial statements, Basis of Presentation (specifically,
                 2nd paragraph)
             •   Item 4. Controls and Procedures (specifically, 2nd and 3rd paragraphs)

         In addition, had this e-mail been disclosed to us, our communications to you
         resulting from our pre-filing review of the Q1 10Q would have included our view
         that the disclosures in the Overview section of Item 2 regarding Triferic should
         have been clearer and more transparent regarding the status of Rockwell's request
         for separate reimbursement with CMS and the prospects for reversal of CMS's
         decisions.

         140.    The Form 8-K containing Plante & Moran's letter revealed that Rockwell had

  been denied separate reimbursement status, and also revealed that Rockwell's fiduciaries had

  been actively concealing such denial.     The letter also pointed out that Rockwell's estimated

  reserve figures failed to take into account the CMS's denial, resulting in Rockwell misstating its

  reserves by at least $400,000 in its Q1 2018 Form 10-Q. Plante & Moran pointed out that this

  evidences a material weakness in Rockwell's internal controls over financial reporting, which

  Rockwell failed to disclose. On this news, Rockwell's market capitalization plunged more than

  16%, or $0.85 per share, on June 28, 2018, to close at $4.41 per share compared to the previous

  trading day's closing of $5.26 per share, erasing more than $44 million in market capitalization.

         141.    Altogether, the Individual Defendants' improper statements caused Rockwell's

  stock to plunge more than 33%, or $2.24 per share on June 27, 2018, to close at $4.52 per share

  compared to the close of $6.76 per share on March 14, 2018, erasing more than $115 million in

  market capitalization in less than four months.

         THE INDIVIDUAL DEFENDANTS NEGLIGENTLY MADE MISLEADING
                    STATEMENTS IN ROCKWELL'S 2018 PROXY

         142.    Plaintiffs' allegations with respect to the misleading statements in the 2018 Proxy

  are based solely on negligence; they are not based on any allegation of reckless or knowing

  conduct by or on behalf of these defendants, and they do not allege and do not sound in fraud.

  Plaintiffs specifically disclaims any allegations of, reliance upon any allegation of, or reference


                                                    - 61 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 62 of 79 PageID #: 203



  to any allegation of fraud, scienter, or recklessness with regard to these allegations and related

  claims.

            143.   On April 30, 2018, Rockwell issued its 2018 Proxy for the 2018 Annual Meeting

  of Shareholders, which was held on July 20, 2018. In the 2018 Proxy, defendants Wolin, Smith,

  Ravich, Cooper, Colleran, Chioini, Bagley, and Boyd solicited stockholder votes to, among other

  things, approve the Company's 2018 LTIP. The 2018 LTIP would replace the Company's 2007

  LTIP, which expired on April 11, 2017.         Although the Board solicited stockholder votes to

  approve an equity plan at the 2017 Annual Meeting of the Shareholders, the stockholders

  rejected the plan.     The defendants claimed that the 2018 LTIP addressed the 2017 plan's

  shortcomings.

            144.   In support of the bid to approve the 2018 LTIP, defendants Wolin, Smith, Ravich,

  Cooper, Colleran, Chioini, Bagley, and Boyd assured the Company's investors that the plan

  addresses stockholders' concerns and incorporates the advice of "independent" consultants. In

  particular, the 2018 Proxy stated:

            The Board believes that the 2018 Plan addresses many of the concerns expressed
            by our shareholders and incorporates the input of our independent consultants and
            advisors that specialize in the development of equity plans.

            145.   Thus, the 2018 Proxy assured stockholders that the 2018 LTIP's creation was

  guided by neutral consultants and free from the Board's biases. In reality, at least one of these

  consultants, Markson, was not independent. Markson was conflicted due to an undisclosed prior

  relationship with defendant Smith.     In addition, defendants Chioini and Klema explained that

  defendant Smith instructed Markson to manipulate the report forming the basis of the 2018 LTIP

  so that its compensation and equity incentives were more favorable for directors. Specifically,

  under defendant Smith's instruction, Markson increased director pay (including equity) by

  approximately 50% compared to the director compensation analysis conducted by a neutral


                                                 - 62 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 63 of 79 PageID #: 204



  consultant.    Additionally, under the 2018 LTIP, director stock options, but not executive or

  employee stock options, vested in the first year. This favorable director vesting period deviated

  from Rockwell's previous equity plans, wherein all vesting occurred at a longer rate of one-third

  per year, regardless of whether the option's recipient was a director or employee. Thus, rather

  than reflect the input of independent consultants, the 2018 LTIP instead reflects the input of the

  conflicted consultant.

          146.    The 2018 Proxy harmed Rockwell by overcompensating directors. As a result of

  the misleading statements in the 2018 Proxy, Rockwell's stockholders voted via an uninformed

  stockholder vote to approve the 2018 LTIP.

                                   DAMAGES TO ROCKWELL

          147.    As a result of the Individual Defendants' improprieties, Rockwell disseminated

  improper, public statements concerning Triferic's separate reimbursement status and the

  effectiveness of the Company's internal controls. These improper statements have devastated

  Rockwell's credibility as reflected by the Company's $115 million, or 33%, market capitalization

  loss.

          148.    Rockwell still has not recovered from the Individual Defendants' wrongful

  conduct described herein, as evidenced by the 63%, or $221 million erasure in its market

  capitalization from March 14, 2018 to December 31, 2018.

          149.    Further resulting from the Individual Defendants' conduct, Rockwell has suffered

  and continues to suffer from an instable Board and management. Without stable management,

  Rockwell is unable to successfully market Triferic, a potentially life-saving drug.

          150.    Rockwell's performance issues also damaged its reputation within the business

  community and in the capital markets. In addition to price, Rockwell's current and potential




                                                 - 63 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 64 of 79 PageID #: 205



  customers consider a company's trustworthiness, stability, and ability to evaluate known risks.

  Investors are less likely to invest in companies that disseminate improper statements and fail to

  comply with their own internal protocols and external regulations. Rockwell's ability to raise

  equity capital or debt on favorable terms in the future is now impaired. In addition, the

  Company stands to incur higher marginal costs of capital and debt because the improper

  statements and misleading projections disseminated by the Individual Defendants have

  materially increased the perceived risks of investing in and lending money to the Company.

         151.    Further, as a direct and proximate result of the Individual Defendants' actions,

  Rockwell has expended, and will continue to expend, significant sums of money.                 Such

  expenditures include, but are not limited to:

                 (a)     costs incurred from compensation and benefits paid to the defendants who

  have breached their duties to Rockwell;

                 (b)     costs incurred from overcompensating the Director Defendants based on

  the manipulated 2018 LTIP;

                 (c)     costs incurred from the Richmond/Rockwell Lawsuit, including the First

  and Second Settlement Agreements;

                 (d)     costs incurred from defending and paying the Whistleblower Settlement

  Agreement; and

                 (e)     costs incurred from defending the Company in and resolving the Securities

  Class Action alleging violations of federal securities laws, including, without limitation, the $3.7

  million the Company ultimately agreed to pay in order to settle the Securities Class Action;

                 (f)     costs incurred from NASDAQ halting Rockwell's trading;

                 (g)     costs incurred from remedying Plante & Moran's resignation, including




                                                  - 64 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 65 of 79 PageID #: 206



  hiring a new public auditor;

                  (h)    costs incurred from restating past financial statements; and

                  (i)    costs incurred in complying with the SEC investigation, including any

  fines or penalties resulting therefrom.

                         DERIVATIVE AND DEMAND ALLEGATIONS

         152.     Plaintiffs bring this action derivatively in the right and for the benefit of Rockwell

  to redress injuries suffered, and to be suffered, by Rockwell as a direct result of breaches of

  fiduciary duty, waste of corporate assets, and unjust enrichment, as well as the aiding and

  abetting thereof, by the Individual Defendants. Rockwell is named as a nominal defendant solely

  in a derivative capacity. This is not a collusive action to confer jurisdiction on this Court that it

  would not otherwise have.

         153.     Plaintiffs will adequately and fairly represent the interests of Rockwell in

  enforcing and prosecuting its rights.

         154.     Plaintiffs were stockholders of Rockwell at the time of the wrongdoing

  complained of, have continuously been stockholders since that time, and are current Rockwell

  stockholders.

  Le Clair Demand

         155.     In accordance with Michigan law, on August 30, 2018, plaintiff Le Clair sent a

  stockholder litigation demand letter to the Board to investigate, address, remedy, and commence

  proceedings against certain of the Company's current and former officers and directors for

  mismanagement, breaches of fiduciary duties, and violations of the Exchange Act. A true and

  correct copy of the Le Clair Demand is attached hereto as Exhibit A.             The Board did not

  substantively respond to the Le Clair Demand.




                                                  - 65 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 66 of 79 PageID #: 207



          156.    On September 21, 2018, counsel for Rockwell wrote to plaintiff Le Clair's

  counsel to inform Mr. Le Clair that the Board purportedly would consider the Le Clair Demand

  at its next meeting. A true and correct copy of the e-mail string between Brian M. Lutz, Esq. and

  Gregory E. Del Gaizo, Esq. is attached hereto as Exhibit B.

          157.    After not hearing again from the Board, plaintiff Le Clair's counsel requested an

  update from Rockwell's counsel on November 3, 2018. See Exhibit B.

          158.    Counsel for Rockwell responded that the Board was still considering the Le Clair

  Demand "with its counsel" on November 30, 2018, and that "the Board will respond to [the Le

  Clair Demand] as soon as it has completed its review." See Exhibit B.

          159.    On January 11, 2019, plaintiff Le Clair's counsel followed up yet again. This

  time, plaintiff Le Clair's counsel requested the information of the "counsel" identified in

  Rockwell's previous e-mail.       In particular, plaintiff Le Clair asked whether the Board hired

  independent counsel to assist it in considering the Le Clair Demand. See Exhibit B.

          160.    Counsel for Rockwell did not directly respond to plaintiff Le Clair's question

  about whether the Board hired separate counsel.          Instead, Rockwell's counsel merely wrote,

  "You can communicate through me." See Exhibit B.

          161.    At the time plaintiff Le Clair commenced litigation, over seven months had

  passed since plaintiff made his initial Le Clair Demand – significantly longer than the time

  required before bringing a derivative action under Michigan law. It was and is unclear what

  steps the Board has actually taken to investigate the Le Clair Demand. Accordingly, it is proper

  for plaintiff Le Clair to pursue this action.




                                                  - 66 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 67 of 79 PageID #: 208



  Post Demand

         162.    In accordance with Michigan law, on January 22, 2019, plaintiff Post sent the Post

  Demand to the Board to investigate, address, remedy, and commence proceedings against certain

  of the Company's current and former officers and directors for mismanagement, breaches of

  fiduciary duties, and violations of federal law. A true and correct copy of the Post Demand is

  attached hereto as Exhibit C. The Board received the Post Demand on January 29, 2019. Proof

  of the Post Demand's delivery is attached hereto as Exhibit D.

         163.    As of the time plaintiff Post commenced litigation, the Board had not responded

  to the Post Demand. As of that time, over ninety days had passed since plaintiff Post had made

  his initial Post Demand, fulfilling the time requirement before bringing a derivative action under

  Michigan law. Accordingly, it is proper for plaintiff Post to pursue this action.

  Other Demand Allegations

         164.    Plaintiffs have not made any demand on the other stockholders of Rockwell to

  institute this action since such a demand would be a futile and useless act for at least the

  following reasons:

                 (a)     Rockwell is a publicly held company with over fifty-seven million shares

  outstanding and thousands of stockholders as of March 13, 2019;

                 (b)     making demand on such a large number of stockholders would be

  impossible for plaintiffs, who have no way of finding out the names, addresses, or phone

  numbers of stockholders; and

                 (c)     making demand on all stockholders would force plaintiffs to incur

  excessive expenses, assuming all stockholders could be individually identified.




                                                 - 67 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 68 of 79 PageID #: 209



                                              COUNT I

      Against the Director Defendants for Violation of Section 14(a) of the Exchange Act

         165.    Plaintiffs incorporate by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

         166.    The section 14(a) Exchange Act claims alleged herein are based solely on

  negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

  of the Director Defendants. The section 14(a) Exchange Act claims detained herein do not allege

  and do not sound in fraud. Plaintiffs specifically disclaim any allegation of, reliance upon any

  allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

  nonfraud claims.

         167.    The Director Defendants negligently issued, caused to be issued, and participated

  in the issuance of materially misleading written statements to stockholders which were contained

  in the 2018 Proxy.     In the 2018 Proxy, the Board solicited stockholder votes to approve the

  Company's 2018 LTIP. The 2018 Proxy, however, misrepresented and failed to disclose that the

  report forming the basis of the 2018 LTIP was manipulated by a conflicted outside consultant.

  By reasons of the conduct alleged herein, the Director Defendants violated section 14(a) of the

  Exchange Act.      As a direct and proximate result of these defendants' wrongful conduct,

  Rockwell misled and deceived its stockholders by making misleading statements that were

  essential links in stockholders heeding Rockwell's recommendation to approve the 2018 LTIP.

         168.    The misleading information contained in the 2018 Proxy was material to

  Rockwell's stockholders in determining whether or not to approve the 2018 LTIP, as indicated by

  the stockholders' rejection of the previous year's plan, among other things.            The proxy

  solicitation process in connection with the 2018 Proxy was an essential link in the approval of

  the 2018 LTIP.


                                                 - 68 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 69 of 79 PageID #: 210



            169.   Plaintiffs, on behalf of Rockwell, thereby seek relief for damages inflicted upon

  the Company based upon the misleading 2018 Proxy in connection with the improper approval

  of the 2018 LTIP.

                                              COUNT II

                   Against the Individual Defendants for Breach of Fiduciary Duty

            170.   Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

            171.   The Individual Defendants owed and owe Rockwell fiduciary obligations.         By

  reason of their fiduciary relationships, the Individual Defendants owed and owe Rockwell the

  highest obligation of good faith, fair dealing, loyalty, and due care.

            172.   The Individual Defendants and each of them, violated and breached their

  fiduciary duties of candor, good faith, and loyalty. More specifically, the Individual Defendants

  violated their duty of good faith by creating a culture of lawlessness within Rockwell, and/or

  consciously failing to prevent the Company from engaging in the unlawful acts complained of

  herein.

            173.   The Officer Defendants either knew, were reckless, or were grossly negligent in

  disregarding the illegal activity of such substantial magnitude and duration.         The Officer

  Defendants either knew, were reckless, or were grossly negligent in not knowing: (i) that the

  CMS had already denied Triferic's proposal for separate reimbursement by no later than March

  27, 2018, of which Rockwell was well aware; (ii) Rockwell's estimated reserve figures were

  understated; (iii) the denial of separate reimbursement of Triferic has significant implications to

  Rockwell's financial health, including the adequacy of the Company's reserves and future

  projections; (iv) that the Company was experiencing known but undisclosed deficiencies in its




                                                 - 69 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 70 of 79 PageID #: 211



  internal controls; and (v) as a result, Rockwell's representations concerning the effectiveness of

  its internal controls and certifications pursuant to SOX were improper. As a result, the Officer

  Defendants' public statements about Rockwell's business were misleading.           Accordingly, the

  Officer Defendants breached their duty of care and loyalty to the Company.

         174.    The Director Defendants, as directors of the Company, owed Rockwell the

  highest duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting

  the improper activity detailed herein. The Director Defendants knew or were reckless in not

  knowing: (i) that the CMS had already denied Triferic's proposal for separate reimbursement by

  no later than March 27, 2018, of which Rockwell was well aware; (ii) Rockwell's estimated

  reserve figures were understated; (iii) the denial of separate reimbursement of Triferic has

  significant implications to Rockwell's financial health, including the adequacy of the Company's

  reserves and future projections; (iv) that the Company was experiencing known but undisclosed

  deficiencies in its internal controls; and (v) as a result, Rockwell's representations concerning the

  effectiveness of its internal controls and certifications pursuant to SOX were improper. As a

  result, the Director Defendants' public statements about Rockwell's business were misleading.

  Accordingly, these defendants breached their duty of loyalty to the Company.

         175.    The Audit Committee Defendants breached their fiduciary duty of loyalty by

  approving the statements described herein which were made during their tenure on the Audit

  Committee, which they knew or were reckless in not knowing contained improper statements

  and omissions. The Audit Committee Defendants completely and utterly failed in their duty of

  oversight, and failed in their duty to appropriately review financial results, as required by the

  Audit Committee Charter in effect at the time.




                                                   - 70 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 71 of 79 PageID #: 212



             176.   The Compensation Committee Defendants breached their fiduciary duties by

  approving excessive compensation and failing to report to the full Board the minutes of their

  meetings.

             177.   The Governance and Nominating Committee Defendants breached their fiduciary

  duties by recommending unqualified candidates to the Board, by failing to conduct appropriate

  inquiries into the candidates' background, and by failing to consider and disclose conflicts of

  interest.

             178.   Defendants Klema, Bagley, and Boyd entrenched themselves in order to secure

  continued director and officer positions and in order to secure lucrative compensation. Thus,

  defendants Klema, Bagley, and Boyd breached their fiduciary duty of loyalty.

             179.   Defendants Chioini, Klema, Bagley, and Boyd granted themselves and one

  another unreasonable executive compensation at the expense of Rockwell and its stockholders,

  including, but not limited to, improper equity awards described herein. Accordingly, defendants

  Chioini, Klema, Bagley, and Boyd violated their duties of care and loyalty.

             180.   In further breach of their duties, defendants Chioini, Klema, Bagley, and Boyd

  failed to disclose to other Board members communications from relevant governmental agencies

  regarding the status of Triferic's separate reimbursement status or transition pricing. As a result,

  defendants Chioini, Klema, Bagley, and Boyd violated their duties of good faith, care, and

  loyalty.

             181.   Defendants Wolin, Smith, Ravich, Cooper, and Colleran breached their fiduciary

  duty of loyalty by granting themselves excessive compensation based on a manipulated report.

  These defendants either knew or were reckless in not knowing that the report was manipulated.

             182.   As a direct and proximate result of the Individual Defendants' breaches of their




                                                  - 71 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 72 of 79 PageID #: 213



  fiduciary obligations, Rockwell has sustained significant damages, as alleged herein. As a result

  of the misconduct alleged herein, these defendants are liable to the Company.

            183.    Plaintiffs, on behalf of Rockwell, have no adequate remedy at law.

                                               COUNT III

                   Against the Individual Defendants for Waste of Corporate Assets

            184.    Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

            185.    As a result of the Individual Defendants' failure to implement adequate controls to

  ensure that the Company's SEC filings were accurate, Rockwell is subject to the Securities Class

  Action.     The Individual Defendants have caused Rockwell to waste its assets and incur

  substantial costs by defending itself in the ongoing action, in addition to any ensuing costs from

  a potential settlement or adverse judgement.

            186.    As a result of the Individual Defendants forcing Rockwell to enter into the

  Whistleblower Settlement Agreement, the Individual Defendants have caused Rockwell to waste

  its assets and incur substantial costs. In particular, Rockwell was forced to pay $1.5 million to

  defendants Chioini, Klema, Bagley, and Boyd, plus an additional $30,000 to defendant Boyd.

            187.    As a result of the Individual Defendants' failure to conduct proper supervision, the

  Individual Defendants have caused Rockwell to waste its assets by paying improper

  compensation and bonuses to certain of its executive officers and directors that breached their

  fiduciary duty.

            188.    As a result of the Individual Defendants' failure to disclose the e-mail from the

  CMS to the public, to Plante & Moran, and to certain other Board members, the Individual

  Defendants have caused Rockwell to waste its assets and incur substantial costs. In particular,




                                                   - 72 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 73 of 79 PageID #: 214



  the Company incurred costs that were required to find another auditor.            Additionally, the

  Company may be required to write off amounts of Triferic inventory, which may have been

  avoided had the status of Triferic's separate reimbursement been shared with other Board

  members.

         189.    As a result of the waste of corporate assets, the Individual Defendants are liable to

  the Company.

         190.    Plaintiffs, on behalf of Rockwell, have no adequate remedy at law.

                                             COUNT IV

                    Against the Individual Defendants for Unjust Enrichment

         191.    Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

         192.    By their wrongful acts and omissions, the Individual Defendants were unjustly

  enriched at the expense of and to the detriment of Rockwell. The Individual Defendants were

  unjustly enriched as a result of the compensation and director remuneration they received while

  breaching fiduciary duties owed to Rockwell.

         193.    Plaintiffs, as stockholders and representatives of Rockwell, seeks restitution from

  these defendants, and each of them, and seeks an order of this Court disgorging all profits,

  benefits, and other compensation obtained by these defendants, and each of them, from their

  wrongful conduct and fiduciary breaches.

         194.    Plaintiffs, on behalf of Rockwell, have no adequate remedy at law.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of Rockwell, demand judgment as follows:




                                                 - 73 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 74 of 79 PageID #: 215



         A.       Against all of the defendants and in favor of the Company for the amount of

  damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

  waste of corporate assets, and unjust enrichment;

         B.       Directing Rockwell to take all necessary actions to reform and improve its

  corporate governance and internal procedures to comply with applicable laws and to protect

  Rockwell and its stockholders from a repeat of the damaging events described herein, including,

  but not limited to, putting forward for stockholder vote, resolutions for amendments to the

  Company's Bylaws or Articles of Incorporation and taking such other action as may be necessary

  to place before stockholders for a vote of the following corporate governance policies:

                  1.     a proposal to strengthen the Board's supervision of operations and

  develop and implement procedures for greater stockholder input into the policies and guidelines

  of the Board;

                  2.     a provision to permit the stockholders of Rockwell to nominate at least

  three candidates for election to the Board;

                  3.     a proposal to strengthen the Company's determination and approval of

  executive compensation;

                  4.     a proposal to revise the Company's director compensation so that the

  Board's compensation is commensurate with directors at truly comparable peer firms;

                  5.     a proposal to revise the 2018 LTIP such that: (i) the advice of a neutral,

  nonconflicted consultant is incorporated and any equity granted to the Board in 2018 in

  conjunction with its approval is rescinded;

                  6.     a proposal to strengthen the Company's controls over its reporting of

  material events to the Board;




                                                - 74 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 75 of 79 PageID #: 216



                 7.      a   proposal to strengthen Rockwell's oversight of its disclosure

  procedures; and

                 8.      a proposal to strengthen the Company's controls over financial reporting.

         C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

  state statutory provisions sued hereunder, including attaching, impounding, imposing a

  constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or

  their other assets so as to assure that plaintiffs on behalf of Rockwell have an effective remedy;

         D.      Awarding to Rockwell restitution from defendants, and each of them, and

  ordering disgorgement of all profits, benefits, and other compensation obtained by the

  defendants;

         E.      Awarding to plaintiffs the costs and disbursements of the action, including

  reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

         F.      Granting such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury.

  Dated: October 28, 2019                            ROBBINS ARROYO LLP


                                                     /s/ Shane P. Sanders
                                                                  SHANE P. SANDERS

                                                     BRIAN J. ROBBINS
                                                     CRAIG W. SMITH
                                                     SHANE P. SANDERS
                                                     5040 Shoreham Place
                                                     San Diego, CA 92122
                                                     Telephone: (619) 525-3990
                                                     Facsimile: (619) 525-3991
                                                     E-mail: brobbins@robbinsarroyo.com
                                                             csmith@robbinsarroyo.com
                                                             ssanders@robbinsarroyo.com

                                                     Lead Counsel for Plaintiffs



                                                 - 75 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 76 of 79 PageID #: 217



                                          LAW OFFICES OF THOMAS G. AMON
                                          THOMAS G. AMON
                                          733 3rd Avenue, 15th Floor
                                          New York, NY 10017
                                          Telephone: (212) 810-2430
                                          E-mail: tamon@amonlaw.com

                                          Liaison Counsel for Plaintiffs




  1378394



                                      - 76 -
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 77 of 79 PageID #: 218
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 78 of 79 PageID #: 219




                                          VERIFICATION



         I, John Post, hereby declare as follows:

         I am the plaintiff in the within entitled action. I have read the Verified Consolidated

  Stockholder Derivative Complaint for Violation of Securities Law, Breach of Fiduciary Duty,

  Waste of Corporate Assets, and Unjust Enrichment. Based upon discussions with and reliance

  upon my counsel, and as to those facts of which I have personal knowledge, the Complaint is true

  and correct to the best of my knowledge, information, and belief.

         I declare under penalty of perjury that the foregoing is true and correct.

                                                                        10/28/19
                                                     Dated:__________________________________




                                                                        JOHN POST
Case 1:19-cv-02373-ARR-RER Document 25 Filed 10/28/19 Page 79 of 79 PageID #: 220



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 28, 2019, the foregoing document was electronically

  filed with the Clerk of the Court and served in accordance with the Federal Rules of Civil

  Procedure, and/or the Eastern District's Local Rules, and/or the Eastern District's Rules on

  Electronic Service upon the following parties and participants:

   Brian M. Lutz                                    Brian E. Pastuszenski
   GIBSON, DUNN & CRUTCHER LLP                      Daniel Roeser
   555 Mission Street, Suite 3000                   Charles A. Brown
   San Francisco, CA 94105                          GOODWIN PROCTER LLP
   Telephone: (415) 393-8200                        The New York Times Building
   Facsimile: (415) 393-8306                        620 Eighth Avenue
   E-mail: blutz@gibsondunn.com                     New York, NY 10018
                                                    Telephone: (212) 813-8800
   Counsel for Nominal Defendant Rockwell           Facsimile: (212) 355-3333
   Medical, Inc., and Defendants Benjamin           E-mail: bpastuszenski@goodwinlaw.com
   Wolin, Robin L. Smith, Mark H. Ravich, John             droeser@goodwinlaw.com
   G. Cooper, Lisa N. Colleran, Patrick J.                 cbrown@goodwinlaw.com
   Bagley, and Ronald D. Boyd
                                                    Counsel for Defendants Robert L. Chioini,
                                                    and Thomas E. Klema


  Dated: October 28, 2019
                                                    /s/ Shane P. Sanders
                                                                 SHANE P. SANDERS
